                             Case 2:20-cv-05581-DSF-GJS Document 143-2 Filed 08/30/21 Page 1 of 143 Page ID
                                                               #:2797


                                  Milord A. Keshishian, SBN 197835
                              1   milord@milordlaw.com
                                  Stephanie V. Trice, SBN 324944
                              2   stephanie@milordlaw.com
                              3
                                  MILORD & ASSOCIATES, P.C.
                                  10517 West Pico Boulevard
                              4   Los Angeles, California 90064
                                  Tel: (310) 226-7878
                              5   Fax: (310) 226-7879
                              6   Attorneys for Plaintiff
                                  Beyond Blond Productions, LLC
                              7
                              8
                                                           UNITED STATES DISTRICT COURT
                              9
                                                          CENTRAL DISTRICT OF CALIFORNIA
                             10
                             11   BEYOND BLOND PRODUCTIONS, LLC, CASE NO.: 2:20-cv-05581 DSF (GJSx)
                             12   a California limited liability company;
                                                                        BEYOND BLOND AND MICHELLE
MILORD & ASSOCIATES, PC




                             13              Plaintiff,
 10517 West Pico Boulevard




                                                                        JUSTICE’S REQUEST FOR
   Los Angeles, CA 90064
       (310) 226-7878




                             14                                         JUDICIAL NOTICE IN SUPPORT OF
                                               vs.                      THEIR MOTION TO DISMISS
                             15
                                                                        DEFENDANTS’ AMENDED
                             16   EDWARD HELDMAN III, an individual; COUNTERCLAIMS AND THIRD-
                             17   COMEDYMX, INC., a Nevada corporation; PARTY COMPLAINT (ECF NO. 138)
                                  COMEDYMX, LLC, a Delaware limited
                             18   liability company; and DOES 1-10;     Date:   September 27, 2021
                             19                                             Time:     1:30 p.m.
                                             Defendants.                    Location: Courtroom 7D
                             20
                                  ___________________________________                 350 West 1st Street
                             21   And Related Counterclaims and Third-Party           Los Angeles, California 90012
                             22
                                  Claims

                             23
                             24
                             25
                             26
                             27
                             28



                                    BEYOND BLOND AND MICHELLE JUSTICE’S REQUEST FOR JUDICIAL NOTICE IN
                                                   SUPPORT OF THEIR MOTION TO DISMISS
                             Case 2:20-cv-05581-DSF-GJS Document 143-2 Filed 08/30/21 Page 2 of 143 Page ID
                                                               #:2798



                              1                           REQUEST FOR JUDICIAL NOTICE
                              2         Beyond Blond hereby requests, pursuant to Rule 201 of the Federal Rules of
                              3   Evidence and authorities cited below, that the Court take judicial notice of the following,
                              4   in conjunction with its Motion to Dismiss, or in the alternative, Motion for Summary
                              5   Adjudication of Non-Infringement:
                              6         1.     U.S. Application Serial No. 88/789,484, CARTOON CLASSICS! + Design,
                              7                Applicant ComedyMX LLC, USPTO May 5, 2020 Examiner’s Amendment,
                              8                a true and correct copy is attached hereto as EXHIBIT 1.
                              9         2.     Copyright Office Public Catalog record Registration No. PAu003798644 for
                             10                Motion Picture, 8thManDVD Copyright Video 1, et al., Copyright Claimant
                             11                ComedyMX LLC, a true and correct copy attached hereto as EXHIBIT 2.
                             12         3.     U.S. Copyright Office’s May 16, 2019 decision refusing to register Major
                                               League Soccer’s claimed copyright in its stylized Los Angeles Football Club
MILORD & ASSOCIATES, PC




                             13
 10517 West Pico Boulevard
   Los Angeles, CA 90064




                                               design artwork (Letter from Karyn A. Temple, et al., U.S. Copyright Review
       (310) 226-7878




                             14
                             15                Board, to Deborah Shapiro, attorney for Major League Soccer, re “Los
                             16                Angeles Football Club LA and Shield Design” and “LA and Wing Design”;
                             17                Correspondence IDs: 1-2UDR428 and 1-2UF4TM3; SRs: 1-5049820731
                             18                and 1-5050305254, a true and correct copy attached hereto as EXHIBIT 3.
                             19         4.     U.S. Copyright Office’s April 25, 2016 decision refusing to register K’NEX
                             20                Limited Partnership Group’s claimed copyright in its “Bug Eyes (7091)”
                             21                artwork (Letter from Chris Weston, Copyright Office Review Board
                             22                Member, to Fritz Schweitzer, Jr., attorney for K’NEX, re “Bug Eyes
                             23                (7091),” Correspondence ID: 1-M9MD6N, a true and correct copy attached
                             24                hereto as EXHIBIT 4.
                             25         5.     Edward Heldman III, et al. v. Larry Zerner, United States District Court,
                             26                Central District of California, Case No. 2:19-cv-08185 GW (PJW), First
                             27                Amended Complaint, a true and correct copy attached hereto as EXHIBIT
                             28                5.

                                                                   -1-
                                    BEYOND BLOND AND MICHELLE JUSTICE’S REQUEST FOR JUDICIAL NOTICE IN
                                                   SUPPORT OF THEIR MOTION TO DISMISS
                             Case 2:20-cv-05581-DSF-GJS Document 143-2 Filed 08/30/21 Page 3 of 143 Page ID
                                                               #:2799



                              1       6.    Trademark Electronic Search System Record - U.S. Application Serial No.
                              2             75/688,188 (Abandoned), CARTOON “ANIMATION” USA + Design, a
                              3             true and correct copy attached hereto as EXHIBIT 6.
                              4       7.    Trademark Electronic Search System Record - U.S. Registration No.
                              5             1,838,259 (Cancelled), CARTOON CLASSICS + Design, a true and correct
                              6             copy attached hereto as EXHIBIT 7.
                              7       8.    Trademark Electronic Search System Record - U.S. Application No.
                              8             75/431,774 (Abandoned), CARTOON CAFE + Design, a true and correct
                              9             copy attached hereto as EXHIBIT 8.
                             10       9.    Trademark Electronic Search System Record - U.S. Registration No.
                             11             1,580,771 (Cancelled), CARTOON CORNER + Design, a true and correct
                             12             copy attached hereto as EXHIBIT 9.
                                      10.   Trademark Electronic Search System Record - U.S. Registration No.
MILORD & ASSOCIATES, PC




                             13
 10517 West Pico Boulevard
   Los Angeles, CA 90064




                                            3,509,322 (Cancelled), PETER MILLAR’S DRAG CARTOONS + Design,
       (310) 226-7878




                             14
                             15             a true and correct copy attached hereto as EXHIBIT 10.
                             16       11.   Trademark Electronic Search System Record - U.S. Application No.
                             17             75/423,504 (Abandoned), CARTOON MADNESS + Design, a true and
                             18             correct copy attached hereto as EXHIBIT 11.
                             19       12.   Trademark Electronic Search System Record - U.S. Registration No.
                             20             1,942,566 (Cancelled), THE CARTOON QUARTERLY + Design, a true
                             21             and correct copy attached hereto as EXHIBIT 12.
                             22       13.   Trademark Electronic Search System Record - U.S. Registration No.
                             23             1,061,294 (Expired), OO-ZOO + Design, a true and correct copy attached
                             24             hereto as EXHIBIT 13.
                             25       14.   U.S. Application Serial No. 78/367211, “Brawny Cartoon Classics”
                             26             trademark, Applicant Fort James Operating Company, USPTO September
                             27             17, 2004 Office Action, a true and correct copy is attached hereto as
                             28             EXHIBIT 14, requiring disclaimer of “cartoon classics” because the

                                                                  -2-
                                   BEYOND BLOND AND MICHELLE JUSTICE’S REQUEST FOR JUDICIAL NOTICE IN
                                                  SUPPORT OF THEIR MOTION TO DISMISS
                             Case 2:20-cv-05581-DSF-GJS Document 143-2 Filed 08/30/21 Page 4 of 143 Page ID
                                                               #:2800



                              1             “wording is merely descriptive because the goods feature scenes of cartoon
                              2             classics, a term of arty synonymous with classic cartoons.”
                              3       15.   U.S. Application Serial No. 88/789,484, CARTOON CLASSICS! + Design,
                              4             Applicant ComedyMX LLC, USPTO May 5, 2020 Examiner’s NOTE TO
                              5             THE FILE, a true and correct copy is attached hereto as EXHIBIT 15,
                              6             providing Trademark Examining Attorney’s communications with counsel
                              7             regarding disclaimer of “cartoon classics” as unprotectable, wherein
                              8             Applicant fails to disclose design uses off-the-shelf Freestyle Script font and
                              9             generic eye design copied from clipart.
                             10       16.   March 26, 2020, 11:29 a.m. email from Counsel for Beyond Blond and
                             11             Michelle Justice to Counsel for ComedyMX LLC, a true and correct copy is
                             12             attached hereto as EXHIBIT 16, regarding ComedyMX LLC’s takedown
                                            notices, requesting copyright registrations and deposit materials, and
MILORD & ASSOCIATES, PC




                             13
 10517 West Pico Boulevard
   Los Angeles, CA 90064




                                            ComedyMX LLC’s pre-notification investigation report.
       (310) 226-7878




                             14
                             15       17.   March 26, 2020, 7:10 p.m. email response from ComedyMX LLC’s counsel
                             16             to Counsel for Beyond Blond and Michelle Justice, a true and correct copy is
                             17             attached hereto as EXHIBIT 17, regarding ComedyMX LLC’s contention
                             18             that Beyond Blond is infringing its trademark application and copyright
                             19             registrations.
                             20       18.   March 27, 2020, 7:48 p.m. email from Counsel for Beyond Blond and
                             21             Michelle Justice to Counsel for ComedyMX LLC, a true and correct copy is
                             22             attached hereto as EXHIBIT 18, regarding ComedyMX LLC’s contention
                             23             that Beyond Blond is infringing its trademark application and copyright
                             24             registrations, and agreeing not to depict eyes in the term cartoon.
                             25       19.   March 31, 2020, 5:57 p.m. Beyond Blond DMCA Counter Notice, a true and
                             26             correct copy is attached hereto as EXHIBIT 19, providing Beyond Blond’s
                             27             contention that it is not infringing ComedyMX LLC’s trademark application
                             28             or copyright registrations.

                                                                  -3-
                                   BEYOND BLOND AND MICHELLE JUSTICE’S REQUEST FOR JUDICIAL NOTICE IN
                                                  SUPPORT OF THEIR MOTION TO DISMISS
                             Case 2:20-cv-05581-DSF-GJS Document 143-2 Filed 08/30/21 Page 5 of 143 Page ID
                                                               #:2801



                              1       20.   Amazon.com website search for “cartoon classics” last accessed August 27,
                              2             2021, https://www.amazon.com/s?k=cartoon+classics&ref=nb_sb_noss_2, a
                              3             true and correct copy is attached hereto as EXHIBIT 20, regarding Beyond
                              4             Blond’s use of the term “cartoon classics” for its online stream-able videos.
                              5       21.   Amazon.com website search of ComedyMX LLC’s titles on Amazon prior
                              6             to 2020-2021, a true and correct copy is attached hereto as EXHIBIT 21,
                              7             showing that Defendants’ videos are not branded under the “Cartoon
                              8             Classics” title – but under Looney Toons. All the watermarks on these
                              9             cartoons are only on the title and end cards and that the watermark is
                             10             8thmandvd.com. The videos do not include the “cartoon classics” term.
                             11       22.   Amazon Prime Video of Defendants’ video entitled, “Clip: The BIGGEST
                             12             LOONEY TUNES 1939-1943 Golden-Era Collection Vol. 1,” a true and
                                            correct copy is attached hereto as EXHIBIT 22, regarding Defendants’
MILORD & ASSOCIATES, PC




                             13
 10517 West Pico Boulevard
   Los Angeles, CA 90064




                                            trademark in 8thmandvd.com, with no showing of the term “cartoon
       (310) 226-7878




                             14
                             15             classics” anywhere in the video.
                             16       23.   Amazon Prime Video of Defendants’ video entitled, “BUGS BUNNY
                             17             Looney Tunes Cartoons 1942-1943 Golden-Era Collection,” a true and
                             18             correct copy is attached hereto as EXHIBIT 23, regarding Defendants’
                             19             trademark in 8thmandvd.com, with no showing of the term “cartoon
                             20             classics” anywhere in the video.
                             21       24.   Amazon Prime Video Page of Defendants’ video entitled, “Clip: The
                             22             BIGGEST LOONEY TUNES 1937-1943 Golden-Era Collection Vol. 2,” a
                             23             true and correct copy is attached hereto as EXHIBIT 24, regarding
                             24             Defendants’ failure to include the term “cartoon classics” anywhere in the
                             25             video, and showing the video is not available for viewing within the United
                             26             States.
                             27       25.   CoopFlaired font, a true and correct copy is attached hereto as EXHIBIT
                             28             25, showing that Beyond Blond independently created its “cartoon classics”

                                                                  -4-
                                   BEYOND BLOND AND MICHELLE JUSTICE’S REQUEST FOR JUDICIAL NOTICE IN
                                                  SUPPORT OF THEIR MOTION TO DISMISS
                             Case 2:20-cv-05581-DSF-GJS Document 143-2 Filed 08/30/21 Page 6 of 143 Page ID
                                                               #:2802



                              1                logo and showing that Beyond Blond did not use or infringe Defendants’
                              2                generic design.
                              3         26.    Freestyle Script Bold Regular font, a true and correct copy is attached hereto
                              4                as EXHIBIT 26, showing that Defendants did not create its generic design,
                              5                and that its generic design is publicly available.
                              6         27.    Eyeballs clipart pair eye, a true and correct copy is attached hereto as
                              7                EXHIBIT 27, showing that Defendants’ generic design is publicly available
                              8                and not distinctive nor generic.
                              9         28.    Trademark Electronic Search System Record - U.S. Registration No.
                             10                5,059,117 (LIVE), 8thManDVD.com, a true and correct copy attached
                             11                hereto as EXHIBIT 28.
                             12         29.    YouTube video screenshot, “8thManDVD Cartoon Classics 2016 Intro”,
                                               https://www.youtube.com/watch?v=aqsel9UwvQM (last visited August 29,
MILORD & ASSOCIATES, PC




                             13
 10517 West Pico Boulevard
   Los Angeles, CA 90064




                                               2021), a true and correct copy is attached hereto as EXHIBIT 29, showing
       (310) 226-7878




                             14
                             15                Defendants’ generic “cartoon classics” design does not include eyes in the
                             16                “o’s” of cartoon.
                             17         30.    YouTube video entitled, “LOONEY TUNES (Looney Toons): DAFFY
                             18                DUCK, PORKY PIG - The Henpecked Duck (1941)(Remastered)(HD
                             19                1080p)”, https://www.youtube.com/watch?v=74r-
                             20                wcc7vrA&list=PLhGipfv0juZUOvSTPX1Pa2GB17B0p4P_i (last visited
                             21                August 30, 2021), a true and correct copy is attached hereto as EXHIBIT
                             22                30, showing Defendants’ generic “cartoon classics” design is a descriptor of
                             23                8thManDVD.com’s content.
                             24
                             25                      BASIS FOR REQUESTING JUDICIAL NOTICE
                             26         Federal Rule of Evidence 201 permits courts to take judicial notice of any fact that
                             27   is “not subject to reasonable dispute in that it is either (1) generally known within the
                             28   territorial jurisdiction of the trial court or (2) capable of accurate and ready determination

                                                                   -5-
                                    BEYOND BLOND AND MICHELLE JUSTICE’S REQUEST FOR JUDICIAL NOTICE IN
                                                   SUPPORT OF THEIR MOTION TO DISMISS
                             Case 2:20-cv-05581-DSF-GJS Document 143-2 Filed 08/30/21 Page 7 of 143 Page ID
                                                               #:2803



                              1   by resort to sources whose accuracy cannot reasonably questioned.” Fed. R. Evid.
                              2   201(b); See also Lee v. City of Los Angeles, 250 F.3d 668, 689 (9th Cir. 2001) (noting
                              3   that the court may take judicial notice of undisputed “matters of public record”),
                              4   overruled on other grounds by 307 F.3d 1119, 1125-26 (9th Cir. 2002).
                              5         The Ninth Circuit has recognized that “matters of public record,” include the
                              6   “[r]ecords and reports of administrative bodies.” Reyn’s Pasta Bella, LLC v. Visa USA,
                              7   Inc., 442 F.3d 741, 746 n.6 (9th Cir. 2006); Barron v. Reich, 13 F.3d 1370, 1377 (9th Cir.
                              8   1994). It accordingly has taken judicial notice of Copyright Office records in the past.
                              9   See, e.g., Sybersound Records, Inc. v. UAV Corp., 517 F.3d 1137, 1146 (9th Cir. 2008)
                             10   (taking judicial notice of Copyright Office records reflecting the registered owners of
                             11   certain copyrighted songs); Oroamerica, Inc. v. D & W Jewelry Co., 10 Fed. App’x 516,
                             12   n.4 (9th Cir. 2001) (taking judicial notice of Copyright Office registration certificate); see
                                  also Interstate Natural Gas Co. v. Southern California Gas Co., 209 F.2d 380, 385 (9th
MILORD & ASSOCIATES, PC




                             13
 10517 West Pico Boulevard
   Los Angeles, CA 90064




                                  Cir. 1953) (courts “may take judicial notice of records and reports of administrative
       (310) 226-7878




                             14
                             15   bodies”); Standard Havens Products, Inc. v. Gencor Industries, Inc., 897 F.2d 511, 514
                             16   n.3 (Fed. Cir. 1990) (taking judicial notice of office action in patent reexamination);
                             17   Telebrands Corp. v. Del Laboratories, Inc., 719 F. Supp. 2d 283 (S.D.N.Y. 2010) (a
                             18   court “may properly take judicial notice of official records of the United States Patent and
                             19   Trademark Office and the United States Copyright Office”).
                             20
                             21   USPTO and Copyright Office Public Records
                             22         Judicial notice of the Examiner’s Amendment (EXHIBIT 1), Copyright Office
                             23   Public Catalog record (EXHIBIT 2), the Trademark Electronic Search System Records
                             24   (EXHIBITS 6-13, 28), the USPTO’s September 17, 2004 Office Action (EXHIBIT 14),
                             25   and the USPTO’s Examiner’s NOTE TO THE FILE (EXHIBIT 15) are appropriate
                             26   because the documents are public records retrieved from the USPTO Trademark Status &
                             27   Document Retrieval (TSDR) portal located at tsdr.uspto.gov, Copyright Office Public
                             28   Catalog located at cocatalog.loc.gov, and USPTO Trademark Electronic Search System

                                                                   -6-
                                    BEYOND BLOND AND MICHELLE JUSTICE’S REQUEST FOR JUDICIAL NOTICE IN
                                                   SUPPORT OF THEIR MOTION TO DISMISS
                             Case 2:20-cv-05581-DSF-GJS Document 143-2 Filed 08/30/21 Page 8 of 143 Page ID
                                                               #:2804



                              1   (TESS) located at tmsearch.uspto.gov, respectively. Autodesk, Inc. v. Dassault Sys.
                              2   SolidWorks Corp., No. 08-04397, 2008 WL 6742224, at *2 n.1 (N.D. Cal. Dec. 18, 2008)
                              3   (taking judicial notice of trademark registrations and applications publicly available on
                              4   USPTO website); Idema v. Dreamworks, Inc., 90 F. App’x 496, 498 (9th Cir. 2003), as
                              5   amended on denial of reh’g (Mar. 9, 2004) (“[A] copyright registration . . . is the sort as
                              6   to which judicial notice is appropriate.”) (citing Fed. R. Evid. 201(b)(2)).
                              7
                              8   Copyright Office Review Board Decisions
                              9         Judicial notice of the Copyright Office Review Board Decisions (EXHIBITS 3-4)
                             10   are particularly appropriate because the Copyright Office’s refusal to register the cited
                             11   logos and graphic designs go to the heart of Beyond Blond’s Motion to Dismiss.
                             12   Namely, the decisions directly contradict Defendants’ position that it has a valid
                                  registration in the generic cartoon classics design because the opinions therein prove the
MILORD & ASSOCIATES, PC




                             13
 10517 West Pico Boulevard
   Los Angeles, CA 90064




                                  Copyright Office routinely rejects registration for such graphic designs. Accordingly, the
       (310) 226-7878




                             14
                             15   Court can give these judicially noticeable opinions some persuasive weight. United
                             16   States v. Mead Corp., 533 U.S. 218, 121 S.Ct. 2164, 2175, 150 L.Ed.2d 292 (2001)
                             17   (noting that even where an agency’s interpretation of law is not entitled to highly
                             18   deferential treatment pursuant to Chevron U.S.A. Inc. v. Natural Resources Defense
                             19   Council, Inc., 467 U.S. 837, 104 S.Ct. 2778, 81 L.Ed.2d 694 (1984), “an agency’s
                             20   interpretation may merit some deference whatever its form, given the ‘specialized
                             21   experience and broader investigations and information’ available to the agency” (quoting
                             22   Skidmore v. Swift & Co., 323 U.S. 134, 139, 65 S.Ct. 161, 89 L.Ed. 124 (1944))). The
                             23   Ninth Circuit has specifically held that courts should defer to U.S. Copyright Office
                             24   opinion letters, such as those provided here, when they “have the ‘power to persuade.’“
                             25   Inhale, Inc. v. Starbuzz Tobacco, Inc., 755 F.3d 1038, 1042 (9th Cir. 2014) (giving
                             26   deference to a U.S. Copyright Office opinion letter and adopting its reasoning) (quoting
                             27   Christensen v. Harris Cnty., 529 U.S. 576, 587, 120 S.Ct. 1655, 146 L.Ed.2d 621
                             28

                                                                   -7-
                                    BEYOND BLOND AND MICHELLE JUSTICE’S REQUEST FOR JUDICIAL NOTICE IN
                                                   SUPPORT OF THEIR MOTION TO DISMISS
                             Case 2:20-cv-05581-DSF-GJS Document 143-2 Filed 08/30/21 Page 9 of 143 Page ID
                                                               #:2805



                              1   (2000)).
                              2
                              3   Proceedings in Other Courts
                              4         The Court may take judicial notice of proceedings in other courts. U.S. ex rel
                              5   Robinson Rancheria Citizens Council v. Borneo, Inc., 971 F.2d 244, 248 (9th Cir. 1992)
                              6   (citing St. Louis Baptist Temple, Inc. v. FDIC, 605 F.2d 1169 (10th Cir. 1979)) (“[W]e
                              7   ‘may take notice of proceedings in other courts, both within and without the federal
                              8   judicial system, if those proceedings have a direct relation to matters at issue.’”). Judicial
                              9   notice of EXHIBIT 5 is appropriate as set forth in U.S. ex rel Robinson Rancheria
                             10   Citizens Council because it reflects a proceeding in the United States District Court,
                             11   Central District of California and has a direct relation to the matters at issue because it
                             12   shows Defendants are aware that loss of rankings and reviews cause irreparable harm.
MILORD & ASSOCIATES, PC




                             13
 10517 West Pico Boulevard
   Los Angeles, CA 90064




                                  Documents Referenced in Defendants’ Counterclaims and Third-Party Complaint
       (310) 226-7878




                             14
                             15         The Court may consider “documents incorporated into the complaint by
                             16   reference.” Prime Healthcare Servs., Inc. v. Humana Ins. Co., 230 F. Supp. 3d 1194,
                             17   1203 (C.D. Cal. 2017); accord Lee v. City of L. A., 250 F.3d 668, 688-89 (9th Cir. 2001).
                             18   “[A] court may consider ‘documents whose contents are alleged in a complaint and
                             19   whose authenticity no party questions, but which are not physically attached to the
                             20   pleading’ without converting a motion to dismiss under Rule 12(b)(6) into a motion for
                             21   summary judgment.’” Antiaging Institute of California, Inc. v. Solonova, LLC, No. 15-
                             22   03416-AB (FFMx), 2015 WL 12792028, at *1 (C.D. Cal. Nov. 19, 2015) (citing Branch
                             23   v. Tunnell, 14 F.3d 449, 454 (9th Cir. 1994), overruled on other grounds by Galbraith v.
                             24   Cnty. of Santa Clara, 307 F.3d 1119 (9th Cir. 2002)). The incorporation by reference
                             25   doctrine is permitted to “prevent plaintiffs from surviving a Rule 12(b)(6) motion by
                             26   deliberately omitting references to documents upon which their claims are based.” Id.
                             27   (internal citations and quotations omitted).
                             28

                                                                   -8-
                                    BEYOND BLOND AND MICHELLE JUSTICE’S REQUEST FOR JUDICIAL NOTICE IN
                                                   SUPPORT OF THEIR MOTION TO DISMISS
                             Case 2:20-cv-05581-DSF-GJS Document 143-2 Filed 08/30/21 Page 10 of 143 Page ID
                                                                #:2806



                              1         Defendants’ amended counterclaims all stem from their Lanham Act Section 43(a)
                              2   unfair competition/false designation of origin claims. Judicial notice of EXHIBITS 16 –
                              3   19 is appropriate because these documents are referenced in Defendants’ Counterclaims
                              4   and Third-Party Complaint where Defendants allege they provided explicit notice to
                              5   Beyond Blond regarding infringement. ECF No. 138, ¶ 19 (“Despite ComedyMX LLC’s
                              6   explicit notice, BPP and MS. Justice willfully used and continues to use the Infringing
                              7   trademark and profited from the infringement by misdirecting viewers, consumers and ad
                              8   revenue to its business and away from ComedyMX LLC’s services.”).
                              9         Judicial notice of EXHIBITS 20 –21 is appropriate because Defendants also allege
                             10   that Beyond Blond “willfully and intentionally adopted and used marks confusingly
                             11   similar to Counterclaimant’s CARTOON CLASSICS! (+Eyes Design) trademark and
                             12   designation to steal Counterclaimant’s goodwill” yet Beyond Blond’s videos include the
                                  words “cartoon classics” with the cartoon eyes, while Defendants’ videos do not include
MILORD & ASSOCIATES, PC




                             13
 10517 West Pico Boulevard
   Los Angeles, CA 90064




                                  the words “cartoon classics” at all. ECF No. 138, ¶¶ 24, 29.
       (310) 226-7878




                             14
                             15         Judicial notice of EXHIBITS 22-24, 29, 30 is appropriate because Defendants
                             16   allege “Comedy MX LLC is engaged in the business of providing entertainment goods
                             17   and services including, without limitation, providing online streaming videos featuring,
                             18   inter alia, cartoons.” ECF No. 138, ¶ 10. These exhibits include videos, which are
                             19   provided to evidence the existence of Defendants’ videos on Amazon.com without use of
                             20   the “cartoon classics” generic design, and only using the 8thManDVD.com trademark.
                             21   See Lacoste v. Keem, No. 20-cv-02323-RGK-JPR, 2020 WL 5239110, at *3 n.3-4 (C.D.
                             22   Cal. June 23, 2020) (“The Court takes judicial notice of a video published to YouTube. . .
                             23   .”) (citing Farrell v. Boing Emps. Credit Union, 764 Fed. Appx. 682, 685 n.1 (9th Cir.
                             24   2019) (taking judicial notice of a website in the public realm)); see also Opperman v.
                             25   Kong Technologies, Inc., No. 13-cv-00453-JST, 2017 WL 3149295, at *4 (“Because
                             26   Exhs. B, O, P, Q, and R are available to the public on Apple’s website, the website’s
                             27   authenticity is not in dispute, and the exhibits ‘are capable of accurate and ready
                             28   determination,’ the Court may take judicial notice of this information.”) (citing Prime

                                                                   -9-
                                    BEYOND BLOND AND MICHELLE JUSTICE’S REQUEST FOR JUDICIAL NOTICE IN
                                                   SUPPORT OF THEIR MOTION TO DISMISS
                             Case 2:20-cv-05581-DSF-GJS Document 143-2 Filed 08/30/21 Page 11 of 143 Page ID
                                                                #:2807



                              1   Healthcare Servs., Inc., v. Humana Ins. Co., No. 16–01097–BRO (JEMx), 2017 WL
                              2   738586, at *3 (C.D. Cal. Jan. 27, 2017)).
                              3         Judicial notice of EXHIBITS 25 - 27 is appropriate because Defendants allege,
                              4   “Registration on the principal registration is prima facie evidence that a trademark is
                              5   distinctive and not generic. ECF No. 138 ¶ 12. Defendants do not make any further
                              6   allegations regarding the mark being distinct or generic.
                              7                                        CONCLUSION
                              8         For the foregoing reasons, EXHIBITS 1-28 may be properly considered by the
                              9   Court in ruling on Beyond Blond and Michelle Justice’s Motion to Dismiss Defendants’
                             10   Amended Counterclaims and Third-Party Complaint.
                             11
                             12   Dated: August 30, 2021                 Respectfully submitted,
MILORD & ASSOCIATES, PC




                             13
 10517 West Pico Boulevard




                                                                         MILORD & ASSOCIATES, P.C.
   Los Angeles, CA 90064
       (310) 226-7878




                             14
                             15                                          By: /s/ Milord A. Keshishian
                                                                         Milord A. Keshishian
                             16
                                                                         Attorneys for Plaintiff
                             17                                          BEYOND BLOND PRODUCTIONS, LLC
                             18
                             19
                             20
                             21
                             22
                             23
                             24
                             25
                             26
                             27
                             28

                                                                  -10-
                                    BEYOND BLOND AND MICHELLE JUSTICE’S REQUEST FOR JUDICIAL NOTICE IN
                                                   SUPPORT OF THEIR MOTION TO DISMISS
Case 2:20-cv-05581-DSF-GJS Document 143-2 Filed 08/30/21 Page 12 of 143 Page ID
                                   #:2808




                                                          EXHIBIT 1

                                                                        pg. 11
        Case 2:20-cv-05581-DSF-GJS Document 143-2 Filed 08/30/21 Page 13 of 143 Page ID
                                           #:2809

To:                    ComedyMX LLC (jmandour@mandourlaw.com)
Subject:               U.S. Trademark Application Serial No. 88789484 - CARTOON CLASSICS! - 6249.02-005
Sent:                  May 05, 2020 06:02:00 PM
Sent As:               ecom122@uspto.gov
Attachments:

                                             United States Patent and Trademark Office (USPTO)
                                       Office Action (Official Letter) About Applicant’s Trademark Application

                                                         U.S. Application Serial
                                                         No. 88789484

                                                         Mark: CARTOON
                                                         CLASSICS!

                                                         Correspondence Address:

                                                             JOSEPH A.
                                                         MANDOUR
                                                             MANDOUR &
                                                         ASSOCIATES, APC
                                                             8605 SANTA
                                                         MONICA BLVD., SUITE
                                                         1500
                                                             LOS ANGELES, CA
                                                         90069

                                                         Applicant: ComedyMX
                                                         LLC

                                                         Reference/Docket No.
                                                         6249.02-005

                                                         Correspondence Email
                                                         Address:

                                                         jmandour@mandourlaw.com



                                                     EXAMINER’S AMENDMENT


Issue date: May 05, 2020


USPTO database searched; no conflicting marks found. The trademark examining attorney searched the USPTO database of registered and
pending marks and found no conflicting marks that would bar registration under Trademark Act Section 2(d). 15 U.S.C. §1052(d); TMEP
§704.02.

Application has been amended as shown below. As agreed to by Lindsey Olson Diefenbach on 05/05/2020, the examining attorney has
amended the application as shown below. Please notify the examining attorney immediately of any objections. TMEP §707. Otherwise, no
response is required. Id. In addition, applicant is advised that amendments to the goods and/or services are permitted only if they clarify or limit
them; amendments that add to or broaden the scope of the goods and/or services are not permitted. 37 C.F.R. §2.71(a).

The following disclaimer statement is added to the record:

        No claim is made to the exclusive right to use “CARTOON CLASSICS” apart from the mark as shown.



                                                                                                                                 pg. 12
       Case 2:20-cv-05581-DSF-GJS Document 143-2 Filed 08/30/21 Page 14 of 143 Page ID
                                          #:2810

See 15 U.S.C. §1056(a); TMEP §§1213, 1213.03(c), 1213.08(a)(i).


                                          /John Salcido/
                                          John Salcido
                                          Examining Attorney
                                          Law Office 122
                                          571-272-7549
                                          John.Salcido@uspto.gov




                                                                               pg. 13
            Case 2:20-cv-05581-DSF-GJS Document 143-2 Filed 08/30/21 Page 15 of 143 Page ID
                                               #:2811

    To:               ComedyMX LLC (jmandour@mandourlaw.com)
    Subject:          U.S. Trademark Application Serial No. 88789484 - CARTOON CLASSICS! - 6249.02-005
    Sent:             May 05, 2020 06:02:00 PM
    Sent As:          ecom122@uspto.gov
    Attachments:

                                  United States Patent and Trademark Office (USPTO)

                                                USPTO OFFICIAL NOTICE

                                           Office Action (Official Letter) has issued
                                                     on May 05, 2020 for
                                     U.S. Trademark Application Serial No. 88789484

Your trademark application has been reviewed by a trademark examining attorney. As part of that review, the assigned attorney has
issued an official letter. Please follow the steps below.

(1) Read the official letter. No response is necessary.

(2) Direct questions about the contents of the Office action to the assigned attorney below.

/John Salcido/
John Salcido
Examining Attorney
Law Office 122
571-272-7549
John.Salcido@uspto.gov

Direct questions about navigating USPTO electronic forms, the USPTO website, the application process, the status of your
application, and/or whether there are outstanding deadlines or documents related to your file to the Trademark Assistance Center
(TAC).




GENERAL GUIDANCE
·     Check the status of your application periodically in the Trademark Status & Document Retrieval (TSDR) database to avoid
      missing critical deadlines.

·     Update your correspondence email address, if needed, to ensure you receive important USPTO notices about your
      application.

·     Beware of misleading notices sent by private companies about your application. Private companies not associated with
      the USPTO use public information available in trademark registrations to mail and email trademark-related offers and notices –
      most of which require fees. All official USPTO correspondence will only be emailed from the domain “@uspto.gov.”




                                                                                                                  pg. 14
Case 2:20-cv-05581-DSF-GJS Document 143-2 Filed 08/30/21 Page 16 of 143 Page ID
                                   #:2812




                                                          EXHIBIT 2

                                                                        pg. 15
WebVoyage Record View 1                                                https://cocatalog.loc.gov/cgi-bin/Pwebrecon.cgi?Search_Arg=PAu00379...
            Case 2:20-cv-05581-DSF-GJS Document 143-2 Filed 08/30/21 Page 17 of 143 Page ID
                                               #:2813




                               Library buildings are closed to the public until further notice, but the U.S.
                                               Copyright Office Catalog is available. More.




         Copyright Catalog (1978 to present)
         Search Request: Left Anchored Copyright Number = PAu003798644
         Search Results: Displaying 1 of 1 entries




                                               8thManDVD Copyright Video 1, et al.

                       Type of Work: Motion Picture
         Registration Number / Date: PAu003798644 / 2016-01-26
                    Application Title: 8thManDVD Copyright Video 1, et al.
                                Title: 8thManDVD Copyright Video 1, et al.
                         Description: Electronic file (eService)
                Copyright Claimant: ComedyMX LLC. Address: P.O. Box 896, Pine Brook, NJ, 07058, United States.
                    Date of Creation: 2016
          Authorship on Application: ComedyMX LLC, employer for hire; Citizenship: United States. Authorship: entire
                                       motion picture.
             Rights and Permissions: ComedyMX LLC, P.O. Box 896, Pine Brook, NJ, 07058, United States
                     Copyright Note: Basis for Registration: Unpublished collection.
                            Contents: 8thManDVD Copyright Video 1.
                                       8thManDVD Copyright Video 2.
                                       8thManDVD Copyright Video 3.
                                       8thManDVD Copyright Video 4.
                                       8thManDVD Copyright Video 5.
                                       8thManDVD Copyright Video 6.
                                       8thManDVD Intro Video 1.
                                       8thManDVD Intro Video 2.
                                       8thManDVD Intro Video 3.
                                       8thManDVD Intro Video 4.
                                       8thManDVD Intro Video 5.
                                       8thManDVD Intro Video 6.
                                       8thManDVD Title Card 1.
                                       8thManDVD Title Card 2.
                                       8thManDVD Title Card 3.
                                                                                                                    pg. 16

1 of 2                                                                                                                    3/27/2020, 4:07 PM
WebVoyage Record View 1                                          https://cocatalog.loc.gov/cgi-bin/Pwebrecon.cgi?Search_Arg=PAu00379...
            Case 2:20-cv-05581-DSF-GJS Document 143-2 Filed 08/30/21 Page 18 of 143 Page ID
                                               #:2814
                                      8thManDVD Title Card 4.
                                      8thManDVD Title Card 5.
                                      8thManDVD Title Card 6.
                                      8thManDVD Title Card 7.
                                      8thManDVD Title Card 8.
                                      8thManDVD Title Card 9.
                                      8thManDVD Title Card 10.
                                      8thManDVD Title Card 11.
                                      8thManDVD Title Card 12.
                              Names: ComedyMX LLC




                                               Save, Print and Email (Help Page)
                                Select Download Format
                                Enter your email address:




                                            Help Search History Titles Start Over

         Contact Us | Request Copies | Get a Search Estimate | Frequently Asked Questions (FAQs) about Copyright |
         Copyright Office Home Page | Library of Congress Home Page




                                                                                                              pg. 17

2 of 2                                                                                                              3/27/2020, 4:07 PM
Case 2:20-cv-05581-DSF-GJS Document 143-2 Filed 08/30/21 Page 19 of 143 Page ID
                                   #:2815




                                                          EXHIBIT   3
                                                                pg. 18
Case 2:20-cv-05581-DSF-GJS Document 143-2 Filed 08/30/21 Page 20 of 143 Page ID
                                   #:2816




                                                      May 16, 2019

 Deborah Shapiro, Esq.
 Moses & Singer LLP
 The Chrysler Building
 405 Lexington Avenue
 New York, NY 10174-1299



        Re:     Second Request for Reconsideration of Refusal to Register “Los Angeles
                Football Club LA and Shield Design” and “LA and Wing Design”;
                Correspondence IDs: 1-2UDR428 and 1-2UF4TM3; SRs: 1-5049820731 and
                1-5050305254

 Dear Ms. Shapiro:

         The Review Board of the United States Copyright Office (“Board”) has considered Major
 League Soccer, LLC’s (“MLS’s”) second request for reconsideration of the Registration
 Program’s refusal to register two-dimensional artwork claims in the works titled “Los Angeles
 Football Club LA and Shield Design” and “LA and Wing Design” (collectively, the “Works”).
 After reviewing the applications, deposit copies, and relevant correspondence, along with the
 arguments in the second requests for reconsideration, the Board affirms the Registration
 Program’s denials of registration.

 I.     DESCRIPTION OF THE WORK

          The Works are two black and white graphic logo designs. The designs consist of the
 letters “L” and “A.” The horizontal stroke of the letter “A” is extended into a wedge to depict a
 wing, with the left side being wider than the right. Thin white lines divide the wedge into four
 thick lines of varying lengths. In the “shield” version of the design, “LOS ANGELES” and
 “FOOTBALL CLUB” are featured above and below “LA,” respectively. The entire graphic is
 centered within a heater shield, presented in outline form.

        The Works are depicted as follows:




                                                                                             pg. 19
Case 2:20-cv-05581-DSF-GJS Document 143-2 Filed 08/30/21 Page 21 of 143 Page ID
                                   #:2817
Case 2:20-cv-05581-DSF-GJS Document 143-2 Filed 08/30/21 Page 22 of 143 Page ID
                                   #:2818



 Advisor, U.S. Copyright Office, to Deborah Shapiro, Moses & Singer LLP (Jan. 12, 2018)
 (denying registration of LA and Wing Design) (“Jan. 12 Letter”). For LA and Wing Design, the
 Office stated that “[t]his standard arrangement of two letters, combined with a slight
 modification of part of one of the letters into a graphic shape is a garden-variety logo
 configuration that simply does not exhibit the necessary creativity to support a claim of
 copyright.” Jan. 12 Letter at 3. Likewise, for Los Angeles Football Club LA and Shield Design,
 the Office stated, “[p]ositioning a logo and team name within a common shape is a simple
 arrangement that does not exhibit the necessary creativity to support a claim of copyright.” Jan.
 11 Letter at 3.

         In two substantively identical letters dated April 10, 2018, MLS requested that, pursuant
 to 37 C.F.R. § 202.5(c), the Copyright Office reconsider for a second time its refusal to register
 the Work. Letters from Deborah L. Shapiro, Moses & Singer LLP, to U.S. Copyright Office
 (Apr. 10, 2018) (“Second Request”). MLS argued that the Office “minimizes” the “inherent
 creativity” in the Works and “overlooks the apparent authorship which surely contains the
 modicum of creativity necessary to support a copyright registration.” Id. at 4. MLS also
 emphasized that “[t]he wing is more than mere ornamentation to lettering” and is “separable
 from the characters ‘LA,’ further demonstrating that the Work[s] [are] entitled to copyright
 protection. Id. at 5.

 III.   DISCUSSION

            A. The Legal Framework– Originality

         A work may be registered if it qualifies as an “original work[] of authorship fixed in any
 tangible medium of expression.” 17 U.S.C. § 102(a). In this context, the term “original”
 consists of two components: independent creation and sufficient creativity. See Feist Publ’ns,
 Inc. v. Rural Tel. Serv. Co., 499 U.S. 340, 345 (1991). First, the work must have been
 independently created by the author, i.e., not copied from another work. Id. Second, the work
 must possess sufficient creativity. Id. Only a modicum of creativity is necessary, but the
 Supreme Court has ruled that some works (such as the alphabetized telephone directory at issue
 in Feist) fail to meet even this low threshold. Id. The Court observed that “[a]s a constitutional
 matter, copyright protects only those constituent elements of a work that possess more than a de
 minimis quantum of creativity.” Id. at 363. It further found that there can be no copyright in a
 work in which “the creative spark is utterly lacking or so trivial as to be virtually nonexistent.”
 Id. at 359.

         The Office’s regulations implement the longstanding requirement of originality set forth
 in the Copyright Act and described in the Feist decision. See, e.g., 37 C.F.R. § 202.1(a)
 (prohibiting registration of “[w]ords and short phrases such as names, titles, slogans; familiar
 symbols or designs; [and] mere variations of typographic ornamentation, lettering, or coloring”);
 id. § 202.10(a) (stating “to be acceptable as a pictorial, graphic, or sculptural work, the work
 must embody some creative authorship in its delineation or form”). Some combinations of
 common or standard design elements may contain sufficient creativity with respect to how they
 are juxtaposed or arranged to support a copyright. Nevertheless, not every combination or
 arrangement will be sufficient to meet this test. See Feist, 499 U.S. at 358 (finding the Copyright
 Act “implies that some ‘ways’ [of selecting, coordinating, or arranging uncopyrightable material]



                                                                                              pg. 21
Case 2:20-cv-05581-DSF-GJS Document 143-2 Filed 08/30/21 Page 23 of 143 Page ID
                                   #:2819



 will trigger copyright, but that others will not”). A determination of copyrightability in the
 combination of standard design elements depends on whether the selection, coordination, or
 arrangement is done in such a way as to result in copyrightable authorship. Id.; see also Atari
 Games Corp. v. Oman, 888 F.2d 878 (D.C. Cir. 1989).

         A mere simplistic arrangement of non-protectable elements does not demonstrate the
 level of creativity necessary to warrant protection. For example, the United States District Court
 for the Southern District of New York upheld the Copyright Office’s refusal to register simple
 designs consisting of two linked letter “C” shapes “facing each other in a mirrored relationship”
 and two unlinked letter “C” shapes “in a mirrored relationship and positioned perpendicular to
 the linked elements.” Coach, Inc. v. Peters, 386 F. Supp. 2d 495, 496 (S.D.N.Y. 2005).
 Likewise, the Ninth Circuit has held that a glass sculpture of a jellyfish consisting of clear glass,
 an oblong shroud, bright colors, vertical orientation, and the stereotypical jellyfish form did not
 merit copyright protection. See Satava v. Lowry, 323 F.3d 805, 811 (9th Cir. 2003). The
 language in Satava is particularly instructive:

         It is true, of course, that a combination of unprotectable elements may qualify for
         copyright protection. But it is not true that any combination of unprotectable
         elements automatically qualifies for copyright protection. Our case law suggests,
         and we hold today, that a combination of unprotectable elements is eligible for
         copyright protection only if those elements are numerous enough and their
         selection and arrangement original enough that their combination constitutes an
         original work of authorship.

 Id. (internal citations omitted).

         Similarly, while the Office may register a work that consists of geometric shapes, for
 such a work to be registrable, the “author’s use of those shapes [must] result[] in a work that, as a
 whole, is sufficiently creative.” COMPENDIUM OF U.S. COPYRIGHT OFFICE PRACTICES § 906.1
 (3d ed. 2017) (“COMPENDIUM (THIRD)”); see also Atari Games Corp., 888 F.2d at 883
 (“[S]imple shapes, when selected or combined in a distinctive manner indicating some ingenuity,
 have been accorded copyright protection both by the Register and in court.”). Thus, the Office
 would register, for example, a wrapping paper design that consists of circles, triangles, and stars
 arranged in an unusual pattern with each element portrayed in a different color, but would not
 register a picture consisting merely of a purple background and evenly-spaced white circles.
 COMPENDIUM (THIRD) § 906.1.

         Finally, Copyright Office registration specialists (and the Board) do not make aesthetic
 judgments in evaluating the copyrightability of particular works. They are not influenced by the
 attractiveness of a design, the espoused intentions of the author, the design’s uniqueness, its
 visual effect or appearance, its symbolism, the time and effort it took to create, or its commercial
 success in the marketplace. See 17 U.S.C. § 102(b); Bleistein v. Donaldson, 188 U.S. 239
 (1903). The fact that a work consists of a unique or distinctive shape or style for purposes of
 aesthetic appeal does not necessarily mean that the work, as a whole, constitutes a copyrightable
 work of art.




                                                                                                pg. 22
Case 2:20-cv-05581-DSF-GJS Document 143-2 Filed 08/30/21 Page 24 of 143 Page ID
                                   #:2820



            B. Analysis of the Work

         After careful examination, the Board finds that the Works fail to satisfy the requirement
 of creative authorship and thus are not copyrightable.

         It is undisputed that most of the Works’ constituent elements—the heater shield,
 organization name, letters “L” and “A,” and typeface —are not individually subject to copyright
 protection. See Second Request at 3; see also 37 C.F.R. § 202.1(a) (listing “examples of works
 not subject to copyright” as including “[w]ords and short phrases such as names, titles, and
 slogans; familiar symbols or designs” and “mere variations of typographic ornamentation,
 lettering or coloring”); id. at 202.1(e) (prohibiting registration of “familiar symbols or designs;
 mere variations of typographic ornamentation, lettering or coloring” and “[t]ypeface as
 typeface”). Nevertheless, MLS contends that the designs are sufficiently creative, pointing to the
 wing design appearing in the Works and arguing that the design itself constitutes separable
 “pictorial authorship, which is entitled to registration.” Second Request at 5 (citing
 COMPENDIUM (THIRD) § 906.4 (“To the extent that [typeface ornamentation that is separable
 from the typeface characters] represent works of pictorial authorship . . . they may be protected
 by copyright.). In support of the wing design’s separability, MLS contends, “federal trademark
 applications for several iterations of the wing design . . . were approved by the United States
 Patent and Trademark Office.” Id.

          The Board must disagree. The wing design is not individually subject to copyright
 projection. First, the stylized “A” appearing in the Works, which includes the wing design, is a
 trivial variation on a standard letter “A” that cannot be copyrighted “regardless of how novel and
 creative the shape and form of the typeface characters may be.” COMPENDIUM (THIRD) § 906.4;
 see Eltra Corp. v. Ringer, 579 F.2d 294, 298 (4th Cir. 1978) (finding the Copyright Office
 properly refused to register a typeface design and noting, “typeface has never been considered
 entitled to copyright”). In the letter “A” appearing in the Works at issue, the standard horizontal
 bar is replaced by a slanted geometric shape that splits into four thick lines. Though meant to
 evoke a wing, the resulting design is a mere variation of typographic ornamentation and, does
 not constitute separable pictorial authorship.

         Moreover, even if the four thick lines creating the wing shape were separable from the
 typeface character “A,” the shape itself is not sufficiently creative to warrant copyright
 protection. Similar to John Muller & Co., Inc. v. N.Y. Arrows Soccer Team, Inc., the current
 case concerns an arrangement of basic geometric shapes. 802 F.2d 989, 990 (8th Cir. 1986).
 That case involved a logo that consisted of “four angled lines which form an arrow and the word
 ‘Arrows’ in cursive script.” Id. The four lines varied in size and were stacked from largest to
 smallest. A reproduction of that logo is depicted below.




                                                                                              pg. 23
Case 2:20-cv-05581-DSF-GJS Document 143-2 Filed 08/30/21 Page 25 of 143 Page ID
                                   #:2821




         While some creative decision-making was exercised in the selection of the shapes, as
 they were not symmetrical—each line had a longer horizontal edge and a shorter diagonal
 edge—the Eighth Circuit upheld the Copyright Office’s refusal to register the work and affirmed
 the district court’s opinion that the “logo lacked the level of creativity needed for
 copyrightability.” Id. Here, the wing ornamentation is just as simplistic. Both the “Arrow” logo
 and the wing shape at issue use four parallel lines to evoke common shapes or familiar designs.
 Therefore, John Muller & Co. supports the Board’s finding that the wing shape is de minimis,
 and does not merit copyright protection. COMPENDIUM (THIRD) § 313.4(B) (“Works that contain
 no expression or only a de minimis amount of original expression are not copyrightable and
 cannot be registered with the U.S. Copyright Office.”).

         The Board also concludes that, neither of the Works when viewed as a wholes possesses
 sufficient creativity in their constituent elements to warrant copyright protection. See Second
 Request at 6. As explained above, works comprised of public domain elements may be
 copyrightable but only if the selection, arrangement, and modification of the elements reflects
 choice and authorial discretion that is not so obvious or minor that the “creative spark is utterly
 lacking or so trivial as to be nonexistent.” Feist, 499 U.S. at 359. Here, however, the Los
 Angeles Football Club LA and Shield Design consists of little more than a combination of the
 words “LOS ANGELES” and “FOOTBALL CLUB” above and beneath an “L” and a stylized
 “A,” respectively. All of these elements are centered within a basic heater shield design, typical
 of such logos. As noted above, a mere simplistic arrangement of non-protectable elements, such
 as “C” shapes “in a mirrored relationship,” Coach, 386 F. Supp. 2d at 496–99, or evenly spaced
 white circles on a purple rectangle, does not demonstrate the level of creativity necessary to
 warrant copyright protection. COMPENDIUM (THIRD) § 906.1; see id. § 905 (“Merely bringing
 together only a few standard forms or shapes with minor linear or spatial variations does not
 satisfy [the minimum creativity] requirement.”); see also Satava, 323 F.3d at 811–12 (explaining
 that the combination of unprotectable elements must still be “numerous enough and their
 selection and arrangements original enough that their combination constitutes an original work of
 authorship”).



                                                                                             pg. 24
Case 2:20-cv-05581-DSF-GJS Document 143-2 Filed 08/30/21 Page 26 of 143 Page ID
                                   #:2822



         At bottom, the Board concludes that the basic combinations of a common and familiar
 shield design, an organization name, and letters with unprotectable ornamentation lack the
 requisite amount of creativity to warrant copyright protection. See, e.g., Homer Laughlin China
 Co. v. Oman, No. 90 Civ. 3160, 1991 WL 154540 (D.D.C. 1991) (upholding refusal to register
 chinaware design pattern composed of simple variations of geometric designs due to insufficient
 creative authorship to support copyright registration); John Muller & Co., Inc. v. N.Y. Arrows
 Soccer Team, Inc., 802 F.2d 989 (8th Cir. 1986).

          MLS argues that there were “many aesthetic choices made resulting in the Work[s],” and
 describes the “meaning and thoughts behind the symbolism and imagery of the Work[s]” as
 illustrative. Second Request at 2. When examining a work for copyrightable authorship, the
 Copyright Office uses objective criteria to determine whether a work is sufficiently creative for
 copyright protection. The symbolic meaning or impression that a work conveys is irrelevant to
 whether a work contains a sufficient amount of creativity. COMPENDIUM (THIRD) § 310.3.
 Equally irrelevant is the intent of the author. Id. § 310.5 (“The fact that a creative thought may
 take place in the mind of the person who created a work . . . has no bearing on the issue of
 originality unless the work objectively demonstrates original authorship.”). Thus, the Board
 does not consider as part of its copyrightability determination the meaning or symbolism
 ascribed to the wing shape or choice of font; rather, the Board evaluates only the appearance of
 the Work. Here, the appearance of the Work does not contain the necessary creativity for
 copyright protection.

         The Board also finds MLS’s argument that the Office has allegedly registered works
 similar to ones in contention unpersuasive. See Second Request at 6–8. In its examination
 process, the Office does not compare works that have been previously registered or refused
 registration. See COMPENDIUM (THIRD) § 602.4(C) (“When examining a claim to copyright, the
 U.S. Copyright Office generally does not compare deposit[s] to determine whether the work for
 which registration is sought is substantially similar to another work.”). The Office reviews each
 claim of copyright on its own merits. Thus, a prior registration does not require the Board to
 reverse the denial of a work that it finds lacks sufficient creative authorship. See Homer
 Laughlin China Co. v. Oman, No. 90 Civ. 3160, 1991 WL 154540, at *2 (D.D.C. July 30, 1991)
 (stating that court was not aware of “any authority which provides that the Register must
 compare works when determining whether a submission is copyrightable”); accord Coach, Inc.
 v. Peters, 386 F. Supp. 2d 495, 499 (indicating the Office “does not compare works that have
 gone through the registration process”). Even so, the actual works associated with the
 registrations that MLS references exhibit far more pictorial authorship than the Works at issue.

         Finally, the fact that the U.S. Patent and Trademark Office has registered the wing design
 as a federal trademark has no bearing on whether it constitutes copyrightable authorship. The
 standard for trademark registration is whether a mark distinguishes goods or services, which is
 different from copyright’s originality standard. See 15 U.S.C. § 1052; Feist, 499 U.S. at 345
 (“The sine qua non of copyright is originality.”); 37 C.F.R. § 202.10(a) (“In order to be
 acceptable as a pictorial, graphic, or sculptural work, the work must embody some creative
 authorship in its delineation or form.”).




                                                                                             pg. 25
Case 2:20-cv-05581-DSF-GJS Document 143-2 Filed 08/30/21 Page 27 of 143 Page ID
                                   #:2823



 IV.    CONCLUSION

        For the reasons stated herein, the Review Board of the United States Copyright Office
 affirms the refusal to register the copyright claim in the Works. Pursuant to 37 C.F.R.
 § 202.5(g), this decision constitutes final agency action in this matter.




                                     __________________________________
                                     U.S. Copyright Office Review Board
                                     Karyn A. Temple, Register of Copyrights
                                        and Director, U.S. Copyright Office
                                     Regan A. Smith, General Counsel and
                                        Associate Register of Copyrights
                                     Catherine Zaller Rowland, Associate Register of
                                        Copyrights and Director, Public Information and
                                        Education




                                                                                          pg. 26
Case 2:20-cv-05581-DSF-GJS Document 143-2 Filed 08/30/21 Page 28 of 143 Page ID
                                   #:2824




                                                          EXHIBIT   4
                                                                pg. 27
Case 2:20-cv-05581-DSF-GJS Document 143-2 Filed 08/30/21 Page 29 of 143 Page ID
                                   #:2825
Case 2:20-cv-05581-DSF-GJS Document 143-2 Filed 08/30/21 Page 30 of 143 Page ID
                                   #:2826
Case 2:20-cv-05581-DSF-GJS Document 143-2 Filed 08/30/21 Page 31 of 143 Page ID
                                   #:2827
Case 2:20-cv-05581-DSF-GJS Document 143-2 Filed 08/30/21 Page 32 of 143 Page ID
                                   #:2828
Case 2:20-cv-05581-DSF-GJS Document 143-2 Filed 08/30/21 Page 33 of 143 Page ID
                                   #:2829
Case 2:20-cv-05581-DSF-GJS Document 143-2 Filed 08/30/21 Page 34 of 143 Page ID
                                   #:2830




                                                          EXHIBIT 5
                                                                        pg. 33
Case
 Case2:20-cv-05581-DSF-GJS
      2:19-cv-08185-GW-PJW Document
                            Document143-2  Filed
                                     9 Filed     08/30/21
                                             09/27/19      Page
                                                        Page 1 of35
                                                                  13of Page
                                                                       143 ID
                                                                            Page
                                                                              #:23ID
                                   #:2831


    1 Meir J. Westreich [CSB 73133]
      Attorney at Law
    2 221 East Walnut, Suite 200
      Pasadena, California 91101
    3 626.676.3585
      meirjw@aol.com
    4
    5   Attorney for Plaintiffs
    6
    7
    8                        UNITED STATES DISTRICT COURT
    9                       CENTRAL DISTRICT OF CALIFORNIA
   10
   11
         EDWARD HELDMAN III;                   )   Case No. 2:19-cv-08185
   12     COMEDYMX, INC., a                    )
          Nevada Corporation; and              )   FIRST MENDED COMPLAINT FOR
   13     COMEDYMX, LLC, a                     )   BREACH OF CONTRACT AND
          Delaware Limited                     )   COVENANT OF GOOD FAITH AND
   14     Liability Company,                   )   FAIR DEALING; BREACH OF
                                               )   FIDUCIARY DUTY; NEGLIGENCE -
   15                              Plaintiffs, )   MALPRACTICE; FRAUD
                                               )
   16    v.                                    )   JURY DEMANDED
                                               )
   17    LARRY ZERNER,                         )
                                               )
   18                             Defendant. )

   19                                   INTRODUCTION
   20         This is a diversity action stated in Breach of Contract and Covenant of Good
   21   Faith and Fair Dealing; Breach of Fiduciary Duty; Negligence - Malpractice; Fraud;
   22   Rescission. Plaintiff is seeking money damages and declaratory relief against
   23   Defendant attorney, in connection with a legal representation in an intellectual
   24   property case, in which Defendant failed to accurately inform and/or materially
   25   mislead Plaintiffs in connection with a settlement agreement; intentionally or
   26   negligently failed to competently and accurately draft the settlement documents; and
   27   refused to comply with Plaintiffs’ client directives in connection therewith. As a
   28   direct consequence, Plaintiffs were compelled to incur substantial additional legal
                                          AMENDED COMPLAINT

                                                                                pg. 34
Case
 Case2:20-cv-05581-DSF-GJS
      2:19-cv-08185-GW-PJW Document
                            Document143-2  Filed
                                     9 Filed     08/30/21
                                             09/27/19      Page
                                                        Page 2 of36
                                                                  13of Page
                                                                       143 ID
                                                                            Page
                                                                              #:24ID
                                   #:2832


    1   fees and expenses with other legal counsel, and suffered substantial business losses
    2   as well. Plaintiffs have been damaged in excess of $75,000.
    3         Accordingly, Plaintiffs allege for their First Amended Complaint, without leave
    4   of court required under Fed.R.Civ.P. 15(a):
    5          COMMON JURISDICTIONAL AND PARTY ALLEGATIONS
    6         1. This is a diversity action at law to redress claims of Breach of Contract and
    7   Covenant of Good Faith and Fair Dealing; Breach of Fiduciary Duty; Negligence -
    8   Malpractice; Fraud by Defendant Lary Zerner.
    9         2. The jurisdiction of this Court is invoked under 28 U.S.C. §1332, this being
   10   an action between Arizona, Nevada and Delaware Plaintiffs and a California
   11   Defendant. The amount in controversy is in excess of $75,000, exclusive of interest
   12   and costs.
   13         3. Venue is properly located in the Central District of California because the
   14   claims in controversy were largely consummated in the Central District of California.
   15         4. Plaintiffs are Edward Heldman III, who is domiciled in the State of Arizona;
   16   Comedymx, Inc., which is incorporated in Nevada; and Comedymx, LLC, which is
   17   formed in Delaware. The companies also do business in New Jersey and Arizona.
   18         5. Defendants is Larry Zerner, who is domiciled in the State of California,
   19   where he is licensed as an attorney and practices law.
   20         6. The agreements mentioned herein, which form the basis of the contract and
   21   related claims, were formed in and under the laws of the State of California.
   22                  ALLEGATIONS RE CLAIMS AND LIABILITY
   23         7. At all relevant times herein, Defendant has acted as agent of and for
   24   Plaintiffs; and hence Defendant held fiduciary duties and obligations in favor of
   25   Plaintiffs in connection with the subject matter thereof.
   26         8. At all relevant times herein, the Plaintiffs and Defendant were in an
   27   attorney-client relationship.
   28
                                          AMENDED COMPLAINT
                                                  2
                                                                                 pg. 35
Case
 Case2:20-cv-05581-DSF-GJS
      2:19-cv-08185-GW-PJW Document
                            Document143-2  Filed
                                     9 Filed     08/30/21
                                             09/27/19      Page
                                                        Page 3 of37
                                                                  13of Page
                                                                       143 ID
                                                                            Page
                                                                              #:25ID
                                   #:2833


    1          9. Plaintiffs are in the business of video publishing and distribution, owns
    2   hundreds of registered copyrights, and distributes their work mainly on YouTube and
    3   other platforms like Amazon.
    4          10. On October 9, 2015 Plaintiffs commenced a federal legal action entitled
    5   ComedyMX, Inc. v. St. Clair, United States District Court, Central District of
    6   California Case No. CV-16-03249 AGR [“Underlying Action”], over an intellectual
    7   property dispute and claims alleging inter alia copyright infringement by Bruce St.
    8   Clair, Joshua Dane St. Clair and the Cartoon Channel [“St. Clair Parties”] who
    9   eventually cross-claimed against all Plaintiffs herein.
   10          11. Specifically, the Underlying Action alleged that the St Clair Parties stole
   11   three of Plaintiffs’ copyrighted videos, put them into a massive compilation, and
   12   competed directly with Plaintiffs, stealing their revenue and making money on their
   13   property.
   14          12. On August 25, 2016, Plaintiff ComedyMX, Inc. retained Defendant to
   15   substitute in and represent them in the Underlying Action.
   16          13. In December 2016, the parties in the Underlying Action attended a
   17   mediation which reached substantial agreement, but did not achieve a settlement. An
   18   essential demand for Plaintiffs herein was prompt dismissal of the Underlying Action;
   19   a demand of the St. Clair Parties involved securing approvals of third parties. These
   20   demands appeared incompatible.
   21          14. Plaintiffs are informed and believe, and based thereon allege, that in
   22   January 2017, Defendant inquired of Google [in discussions re discovery subpoenas],
   23   whether as part of a settlement process [the previously unsuccessful mediation], the
   24   St. Clair Parties could remove a disputed video, modify it to remove copyright
   25   offending material, then post the new one while then keeping their viewcount and
   26   other stats.
   27          15.     Plaintiffs are informed and believe, and based thereon allege, that on
   28   January 25, 2017, Google confirmed that the St. Clair Parties could do so, with no
                                           AMENDED COMPLAINT
                                                   3
                                                                                 pg. 36
Case
 Case2:20-cv-05581-DSF-GJS
      2:19-cv-08185-GW-PJW Document
                            Document143-2  Filed
                                     9 Filed     08/30/21
                                             09/27/19      Page
                                                        Page 4 of38
                                                                  13of Page
                                                                       143 ID
                                                                            Page
                                                                              #:26ID
                                   #:2834


    1   indication of whether Google would acquiesce if it was a point of conflict between
    2   the litigating parties, as the issue did not then arise because Google was told that
    3   counsel in the Underlying Action were in agreement.
    4         16. Plaintiffs are informed and believe, and based thereon allege, that on
    5   January 25, 2017, Defendant informed counsel for the St. Clair Parties in the
    6   Underlying Action, Stephen Doniger [“Doniger”], of his exchange with Google,
    7   including “keeping the stats and view count,” sharing the e-mail chain, and asking
    8   whether, with this, his clients still willing to settle on the terms discussed during the
    9   mediation.
   10         17. Plaintiffs are informed and believe, and based thereon allege, that on
   11   January 27, 2017, Google called Doniger to “walk him through the process” and
   12   Defendant arranged a tele-conference for February 2, 2017, involving himself,
   13   Google, Doniger and a representative of the St. Clair Parties; but not including any
   14   of the Plaintiffs herein, who receive no notice of its occurrence, from Defendant or
   15   otherwise [“Secret Tele-Conference”].
   16         18. Plaintiffs are informed and believe, and based thereon allege, that in the
   17   Secret Tele-conference, an oral ancillary agreement was reached that the action would
   18   not be dismissed unless and until the St. Clair Parties obtained certain required
   19   performance from Google, which was not a party to the Settlement Agreement or the
   20   Underlying Action, and from which there was no binding commitment of any kind.
   21   [“Oral Ancillary Agreement”].
   22         19. Plaintiffs would not have agreed to the Oral Ancillary Agreement, or any
   23   Settlement Agreement containing its terms; and Defendant was fully aware of this at
   24   all relevant times.
   25         20.    On February 23, 2017, Plaintiffs herein executed the Settlement
   26   Agreement drafted by Doniger and Defendant [“Settlement Agreement”]. It did not
   27   include any of the aforementioned assurances in the Oral Ancillary Agreement; and
   28   Plaintiffs were still ignorant of those assurances and of the Oral Ancillary Agreement,
                                           AMENDED COMPLAINT
                                                   4
                                                                                    pg. 37
Case
 Case2:20-cv-05581-DSF-GJS
      2:19-cv-08185-GW-PJW Document
                            Document143-2  Filed
                                     9 Filed     08/30/21
                                             09/27/19      Page
                                                        Page 5 of39
                                                                  13of Page
                                                                       143 ID
                                                                            Page
                                                                              #:27ID
                                   #:2835


    1   and even its existence and the occurrence of the Secret Tele-Conference. Had
    2   Plaintiffs known of the Oral Ancillary Agreement or the Secret Tele-Conference, they
    3   would not have signed the Settlement Agreement; and Defendant was fully aware of
    4   this at all relevant times.
    5          21.   On March 1, 2017, the St. Clair Parties executed the Settlement
    6   Agreement.
    7          22. The Settlement Agreement provided as follows:
    8                 a.     Standard Terms. The Settlement Agreement contains an
    9   integration clause, i.e. it is the “entire agreement and understanding” that “supersedes
   10   and replaces all prior negotiations, agreements, and proposed agreements;” no
   11   “promise, representation, or warranty” has been made to “induce” the agreement and
   12   no party “executed this Agreement in reliance on any promise, representation, or
   13   warranty not contained herein.” The Settlement Agreement also provides that
   14   California law governs and that it “cannot be modified or changed except by written
   15   instrument signed by each of the Parties.”
   16                 b.     Operational Terms. The Settlement Agreement provides
   17   operational terms – the considerations therefor – as follows:
   18                        “1.1. Dismissal. Within five days of the date of this Agreement
   19   and St. Clair posting a compilation video that removes Daffy and the Dinosaur, the
   20   Parties, through their attorneys or record, shall file a stipulation for dismissal with
   21   prejudice.
   22                        “1.2. Fees and Costs. . . . .
   23                        “1.3. Daffy Cartoon. St. Clair agrees to remove the offending
   24   version of Daffy and the Dinosaur from the Compilation. If St. Clair posts a different
   25   version of Daffy and the Dinosaur [“a Different Version”] on YouTube or any other
   26   internet site, St. Clair will have to retain evidence that the Different Version is not,
   27   in fact, the offending version. St. Clair will share this evidence with ComedyMX at
   28   ComedyMX’s request.”
                                           AMENDED COMPLAINT
                                                   5
                                                                                   pg. 38
Case
 Case2:20-cv-05581-DSF-GJS
      2:19-cv-08185-GW-PJW Document
                            Document143-2  Filed
                                     9 Filed     08/30/21
                                             09/27/19      Page
                                                        Page 6 of40
                                                                  13of Page
                                                                       143 ID
                                                                            Page
                                                                              #:28ID
                                   #:2836


    1                c.     The Settlement Agreement also provided that it is made and
    2   entered into effective as of January 26, 2017. Plaintiffs, ignorant of the Oral
    3   Ancillary Agreement and Secret Tele-Conference, did not know the significance of
    4   the date.
    5         23. The Settlement Agreement discussed the posting of a “Different Version”
    6   as a mere possibility on YouTube or other internet site [“if” clause]; it said nothing
    7   about “keeping view counts or other stats” with the posting of a Different Version;
    8   provided no explanation for an effective date of January 26, 2017, i.e. before it was
    9   drafted on January 27, 2017 or signed on February 23, 2017, by Plaintiffs, and/or on
   10   March 1, 2017, by the St. Clair Parties.
   11         24. Discussions of an intended posting of a Different Version while “keeping
   12   view counts or other stats” [January 2017 and January 25, 2017 - February 2, 2017]
   13   were confined to Defendant, Doniger, Google and the St. Clair Defendants, i.e. not
   14   including Plaintiffs herein, who at all relevant times remained ignorant thereof.
   15         25. Plaintiffs are informed and believe, and based thereon allege, that on April
   16   14, 2017, the removal of Daffy and the Dinosaur and posting of a Different Version
   17   occurred with the St. Clair Parties informing Google that their “views and positions
   18   in searching results from my original video could be transferred to the amended
   19   version.”
   20         26. Plaintiffs were then notified by the St. Clair Parties of the new posting on
   21   April 14, 2017. Hence, pursuant to the Settlement Agreement, dismissal of the action
   22   was then required by April 19, 2017.
   23         27. Plaintiffs are informed and believe, and based thereon allege, that on May
   24   3, 2017, however, Defendant wrote to Google, citing its performance as the “last
   25   piece to get the case settled and dismissed.” Plaintiffs were not then informed of this
   26   e-mail.
   27         28. Plaintiffs are informed and believe, and based thereon allege, that on May
   28   17, 2017, Doniger wrote to Google, citing its performance as being necessary, i.e.
                                          AMENDED COMPLAINT
                                                   6
                                                                                  pg. 39
Case
 Case2:20-cv-05581-DSF-GJS
      2:19-cv-08185-GW-PJW Document
                            Document143-2  Filed
                                     9 Filed     08/30/21
                                             09/27/19      Page
                                                        Page 7 of41
                                                                  13of Page
                                                                       143 ID
                                                                            Page
                                                                              #:29ID
                                   #:2837


    1   “get the prior stats reinstated to the amended video” and that it is the “only thing
    2   holding up completion of the settlement.” Plaintiffs were not then informed of this
    3   e-mail.
    4         29. On May 25, 2017, Defendant and Doniger filed a “Notice of Conditional
    5   Settlement” stating that:
    6                “Pursuant to the terms of the conditional settlement, Defendants will
    7                post a modified [sic] to YouTube [Google] which removes one of the
    8                videos which allegedly infringed Plaintiff’s copyright. The parties are
    9                currently awaiting a response from YouTube allowing Defendants to
   10                post the modified video. The parties will file a dismissal upon receiving
   11                notice from YouTube approving the modified video.”
   12         30. The Notice of Settlement, which was concurrently reviewed by Plaintiffs,
   13   says nothing about “keep[ing the St. Clair Parties’ view counts or other stats” or
   14   getting “[the St. Clair Parties’] prior stats reinstated” in connection with the posting
   15   of the amended video.
   16         31. Commencing on a date no later than April 19, 2017, Plaintiffs repeatedly
   17   instructed Defendant to press, by all available legal means, for immediate dismissal
   18   of the Underlying Action. Defendant did not do so.
   19         32. Plaintiffs are informed and believe, and based thereon allege, that finally,
   20   on July 10, 2017, Defendant suggested to Doniger that counsel dismiss first the
   21   Underlying Action, and followup with Google later, which did not happen.
   22   Defendant still refused to act to compel the dismissal, despite instructions from
   23   Plaintiffs to do so.
   24         33. On July 21, 2017, Plaintiffs retained new counsel to enforce the dismissal
   25   clause of the Settlement Agreement, who then demanded that Doniger execute the
   26   dismissal, given the posting of the April 14, 2019 Compilation.
   27
   28
                                          AMENDED COMPLAINT
                                                   7
                                                                                   pg. 40
Case
 Case2:20-cv-05581-DSF-GJS
      2:19-cv-08185-GW-PJW Document
                            Document143-2  Filed
                                     9 Filed     08/30/21
                                             09/27/19      Page
                                                        Page 8 of42
                                                                  13of Page
                                                                       143 ID
                                                                            Page
                                                                              #:30ID
                                   #:2838


    1         34. When Doniger cited the Oral Ancillary Agreement, new counsel thereafter
    2   contended that Defendant had no authority to bind Plaintiffs as to any settlement
    3   provisions other than those expressly stated in the Settlement Agreement.
    4         35. Plaintiffs are informed and believe, and based thereon allege, that on July
    5   24, 2017, Doniger responded that they “need our clients’ stats from before his video
    6   was taken down to be reinstated as we were told they would be” and “that is the only
    7   reason he [St. Clair] agreed to enter into the settlement.”
    8         36. Plaintiffs are informed and believe, and based thereon allege, that on July
    9   25, 2017, Google confirmed the posting of the St. Clair Parties’ “video replacement,
   10   which preserves the views and other metadata of the original video” and commenced
   11   implementation on August 7, 2017.
   12         37. On August 9, 2017, with still no dismissal of the Underlying Action,
   13   Plaintiffs – via their new counsel – rescinded the Settlement Agreement based on
   14   breach thereof by the failure to dismiss the Underlying Action, and repudiated the
   15   new video with its “preserve[d] view [count]s and other metadata of the original
   16   video” by posting a new DMCA takedown of the April 14, 2017 Compilation,
   17   compelling its takedown.
   18         38. Plaintiffs are informed and believe, and based thereon allege, that on
   19   August 10, 2017, Google informed the St. Clair Parties that it is ready to complete the
   20   video swap.
   21         39. On August 11, 2017, Google confirmed compliance with the new DMCA
   22   takedown notice.
   23         40. Thereafter, the St. Clair Parties and Doniger demanded removal of the new
   24   DMCA takedown notice. When Plaintiffs failed to do so, the St. Clair Parties and
   25   Doniger moved for enforcement of what they called the Settlement Agreement, but
   26   actually were seeking enforcement of the Oral Ancillary Agreement.
   27         41. On September 21, 2018, the Court ruled that the failure to timely dismiss
   28   the action was not adequate grounds to rescind the Settlement Agreement or relieve
                                          AMENDED COMPLAINT
                                                   8
                                                                                  pg. 41
Case
 Case2:20-cv-05581-DSF-GJS
      2:19-cv-08185-GW-PJW Document
                            Document143-2  Filed
                                     9 Filed     08/30/21
                                             09/27/19      Page
                                                        Page 9 of43
                                                                  13of Page
                                                                       143 ID
                                                                            Page
                                                                              #:31ID
                                   #:2839


    1   Plaintiffs of the obligations thereunder or – implicitly – under the Oral Ancillary
    2   Agreement; and ruled that Defendant had legal authority to bind his clients to the
    3   additional terms that the St. Clair Parties’ performance was conditioned on their
    4   succeeding in not only posting a new video, but also obtaining from Google its view
    5   counts and other metadata of the original video.
    6         42. On September 21, 2018, the Court ordered Plaintiffs to remove its DMCA
    7   takedown notice from the April 14, 2017 Compilation, and to then file a Notice of
    8   Compliance within 14 days of the order, at which time the Underlying Action would
    9   be dismissed with prejudice.
   10         43. Over the next year, Plaintiffs were forced to retain and pay multiple
   11   counsel to resist the latter order and undo the legal mess created by Defendant, until
   12   finally the action was dismissed on September 3, 2019, pursuant to a newly drafted
   13   Settlement Agreement [“Final Settlement Agreement”] containing terms acceptable
   14   to Plaintiffs. The additional legal fees incurred because of Defendant’s misconduct
   15   – acts and omissions – exceed $275,000, i.e. beyond the approximately $29,000
   16   Plaintiffs paid to Defendant.
   17         44.    During the period when the Underlying Action should have been
   18   dismissed, on April 19, 2017, and its final dismissal on September 3, 2019, Plaintiffs
   19   incurred substantial business losses caused by Defendant’s misconduct – acts and
   20   omissions – which exceed an estimated $400,000, which loss figure will be calculated
   21   according to proof, including by an appropriate expert.
   22         45. Under the Retainer Agreement signed by the parties herein and the
   23   covenant of good faith and fair dealing implied therein, under California ethical rules
   24   governing the conduct of licensed attorneys with their clients, and under duties of an
   25   agent and fiduciary, Defendant was expressly obliged to: (a) keep the promisee,
   26   client, principal and beneficiary, i.e. Plaintiffs, fully informed of all material matters
   27   affecting any settlement process, agreement and/or implementation; and (b) respect
   28   the ultimate decision-making authority of – and comply with the lawful directives of
                                           AMENDED COMPLAINT
                                                    9
                                                                                     pg. 42
Case
Case 2:20-cv-05581-DSF-GJS
     2:19-cv-08185-GW-PJW Document
                           Document 143-2
                                    9 FiledFiled 08/30/21
                                            09/27/19   PagePage
                                                            10 of44
                                                                  13of 143
                                                                       Page Page  ID
                                                                            ID #:32
                                   #:2840


    1   – the promisee, client, principal and beneficiary, i.e. Plaintiffs. Furthermore, the
    2   Retainer Agreement contained at least one material provision that afforded Defendant
    3   ostensible authority that is unlawful in form and substance under the laws of
    4   California, and inconsistent with the legal and ethical duties of California attorneys,
    5   and which rendered the Retainer Agreement unlawful and unenforceable, as to said
    6   term[s] and/or in its entirety.
    7         46. At all relevant times under this Complaint, Plaintiffs and each of them
    8   were the promisee, client, principal, and beneficiary of Defendant; and Defendant was
    9   the promisor, attorney, principal and fiduciary of Plaintiffs and each of them.
   10         47. Plaintiffs and each of them have/has at all times complied with Client
   11   duties and obligations under the Retainer Agreement, and performed all promises
   12   made by them; have/has been ready, willing and able to complete performance
   13   thereunder; and/or has clearly and explicitly manifested this to Defendant.
   14         48. In connection with settlement matters in the Underlying Action, Defendant
   15   has materially breached the material terms of the contract between Plaintiffs and
   16   Defendant, and Plaintiffs were damaged [contract] thereby.
   17         49. In connection with the contract between Plaintiffs and Defendant, there is
   18   a covenant of good faith and fair dealing, implied by law.
   19         50. Said covenants include that the Defendant would keep Plaintiffs fully
   20   informed re all material matters in connection with the representation; would deal
   21   honestly and in good faith with and for Plaintiffs; would afford Plaintiffs with the
   22   loyalty to clients required of all attorneys; and would respect the clients’ rights and
   23   authority in connection with their substantial interests.
   24         51. In connection with settlement matters in the Underlying Action, Defendant
   25   repeatedly and materially breached these covenants, to the substantial damage
   26   [contract and tort] to Plaintiffs.
   27         52. An attorney is an agent to the client-principal, and as an agent is a
   28   fiduciary with the attendant duties of a fiduciary, including duties of loyalty and
                                             AMENDED COMPLAINT
                                                    10
                                                                                  pg. 43
Case
Case 2:20-cv-05581-DSF-GJS
     2:19-cv-08185-GW-PJW Document
                           Document 143-2
                                    9 FiledFiled 08/30/21
                                            09/27/19   PagePage
                                                            11 of45
                                                                  13of 143
                                                                       Page Page  ID
                                                                            ID #:33
                                   #:2841


    1   honesty, and the duty to disclose to the client-principal all matters which a similarly
    2   situated reasonable person would desire to know in the conduct of his affairs.
    3         53. In connection with settlement matters in the Underlying Action, Defendant
    4   repeatedly and materially breached these fiduciary duties, to the substantial damage
    5   [contract and tort] to Plaintiffs.
    6         54. As an attorney, Defendant had a duty of care in the conduct of the legal
    7   representation and handling of the legal affairs of his clients.
    8         55.      In connection with settlement matters in the Underlying Action,
    9   Defendant’s conduct, by his acts and omissions, has been negligent, i.e. it has fallen
   10   below the standard of care for attorneys in such matters and constitutes attorney
   11   malpractice.
   12         56.      In connection with settlement matters in the Underlying Action,
   13   Defendant’s representations to Plaintiffs in and concerning the Retainer Agreement,
   14   and his duties and obligations thereunder, were at all times knowingly and/or
   15   intentionally false, with the intent and effect of defrauding Plaintiffs.
   16         57. Plaintiffs reasonably relied upon the promises and representations of
   17   Defendant, to Plaintiffs’ substantial detriment; and Plaintiffs’ reliance upon the
   18   promises and representations of Defendant was reasonable under the totality of the
   19   circumstances then known to Plaintiffs, and Plaintiffs were damaged [tort] thereby.
   20         58. Plaintiff has also incurred substantial consequential damages arising from
   21   the aforementioned breaches of duties and torts, in an amount according to proof.
   22         59. Defendant has acted with malice and in breach of fiduciary duties to
   23   Plaintiffs who are hence entitled to treble and/or punitive damages from Defendant.
   24                            ALLEGATIONS RE DAMAGES
   25         60.    As a consequence of the statements, acts and/or omissions of the
   26   Defendant, in respect to each claim, Plaintiffs have incurred monetary damages as
   27   above described, as well as other consequential damages caused by the acts and
   28   omissions of said Defendant, in an amount to be proved at trial.
                                             AMENDED COMPLAINT
                                                    11
                                                                                    pg. 44
Case
Case 2:20-cv-05581-DSF-GJS
     2:19-cv-08185-GW-PJW Document
                           Document 143-2
                                    9 FiledFiled 08/30/21
                                            09/27/19   PagePage
                                                            12 of46
                                                                  13of 143
                                                                       Page Page  ID
                                                                            ID #:34
                                   #:2842


    1         61. Plaintiffs have incurred, and continue to incur, substantial emotional
    2   distress from fraudulent and other tortious conduct of Defendant, proximately caused
    3   by the acts and omissions of said Defendant, in an amount to be proved at trial.
    4         62. Defendant, in engaging in the aforementioned fraudulent and other tortious
    5   conduct, acted with malice. Plaintiffs are entitled to recover treble and/or punitive
    6   damages from Defendant, in an amount to be proved at trial.
    7         63. The Retainer Agreement between Plaintiffs and Defendant provides for
    8   prevailing party contract attorney fees, and hence Plaintiffs are entitled to recover
    9   their reasonable attorney fees incurred herein.
   10                     ALLEGATIONS RE EQUITABLE RELIEF
   11         64. Plaintiffs seek a declaration of law as to lawfulness and/or enforceability
   12   of the Retainer Agreement and/or its provisions governing the duties and/or authority
   13   of Defendant as attorney for Plaintiffs as discussed above in Paragraph 45.
   14                                        PRAYER
   15         WHEREFORE, Plaintiffs seek judgment against Defendant for:
   16         1. Special and actual damages, according to proof;
   17         2. Consequential damages, according to proof;
   18         3. Compensatory damages, according to proof;
   19         4. Contract attorney fees, according to proof, except as might be dictated by
   20   any declaratory relief as prayed herein;
   21         5. Punitive and/or treble damages, according to proof;
   22         6. Declaratory and/or other equitable relief;
   23         7. For such further relief as the Court may deem necessary and proper.
   24
        Dated: September 27, 2019              Respectfully submitted,
   25
                                                     s/ Meir J. Westreich
   26                                          ____________________________
                                               Meir J. Westreich
   27
                                               Attorney for Plaintiffs
   28
                                         AMENDED COMPLAINT
                                                   12
                                                                                 pg. 45
Case
Case 2:20-cv-05581-DSF-GJS
     2:19-cv-08185-GW-PJW Document
                           Document 143-2
                                    9 FiledFiled 08/30/21
                                            09/27/19   PagePage
                                                            13 of47
                                                                  13of 143
                                                                       Page Page  ID
                                                                            ID #:35
                                   #:2843


    1         Plaintiffs demand trial by jury.
    2   Dated: September 27, 2019
                                                       s/ Meir J. Westreich
    3                                            ____________________________
    4                                            Meir J. Westreich
                                                 Attorney for Plaintiffs
    5
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                         AMENDED COMPLAINT
                                                  13
                                                                            pg. 46
Case 2:20-cv-05581-DSF-GJS Document 143-2 Filed 08/30/21 Page 48 of 143 Page ID
                                   #:2844




                                                          EXHIBIT 6
                                                                        pg. 47
Trademark Electronic Search System (TESS)                                 http://tmsearch.uspto.gov/bin/showfield?f=doc&state=4803:pgv9ro.7.3
              Case 2:20-cv-05581-DSF-GJS Document 143-2 Filed 08/30/21 Page 49 of 143 Page ID
                                                 #:2845
                    United States Patent and Trademark Office

                    Home|Site Index|Search|FAQ|Glossary|Contacts|eBusiness|eBiz alerts|News

          Trademarks > Trademark Electronic Search System (TESS)

         TESS was last updated on Thu Jun 18 03:47:23 EDT 2020




                   Please logout when you are done to release system resources allocated for you.

                 List At:             OR           to record:




                                                         ( Use the "Back" button of the Internet Browser to return
         to TESS)




         Word Mark          CARTOON "ANIMATION" USA
         Goods and          (ABANDONED) IC 028. US 022 023 038 050. G & S: design of toys
         Services
                         (ABANDONED) IC 041. US 100 101 107. G & S: Animation
         Mark Drawing
                         (3) DESIGN PLUS WORDS, LETTERS, AND/OR NUMBERS
         Code
         Design Search 03.13.25 - Ears of four-footed mammals or primates (excluding humans); Eyes of four-footed mammals or
         Code            primates (excluding humans); Other parts of four-footed mammals or primates (excluding humans); Snouts of
                         four-footed mammals or primates (excluding humans); Tails of four-footed mammals or primates (excluding
                         humans); Teeth of four-footed mammals or primates (excluding humans); Tusks of four-footed mammals or
                         primates (excluding humans)
                         27.03.05 - Objects forming letters or numerals
         Serial Number 75688188
         Filing Date     April 22, 1999
         Current Basis 1B
         Original Filing
                         1B
         Basis
         Owner           (APPLICANT) Oliveira, Helen De Lima INDIVIDUAL 7601 - East Treasure Dr #2316 Miami Beach FLORIDA
                         33141
         Type of Mark    TRADEMARK. SERVICE MARK
         Register        PRINCIPAL
         Live/Dead
                         DEAD
         Indicator
         Abandonment
                         February 23, 2000
         Date




                                                                                                                    pg. 48

1 of 2                                                                                                                    6/18/2020, 1:19 PM
Trademark Electronic Search System (TESS)                                        http://tmsearch.uspto.gov/bin/showfield?f=doc&state=4803:pgv9ro.7.3
             Case 2:20-cv-05581-DSF-GJS Document 143-2 Filed 08/30/21 Page 50 of 143 Page ID
                                                #:2846


                                            | .HOME | SITE INDEX| SEARCH | eBUSINESS | HELP | PRIVACY POLICY




                                                                                                                           pg. 49

2 of 2                                                                                                                           6/18/2020, 1:19 PM
Case 2:20-cv-05581-DSF-GJS Document 143-2 Filed 08/30/21 Page 51 of 143 Page ID
                                   #:2847




                                                          EXHIBIT 7
                                                                        pg. 50
Trademark Electronic Search System (TESS)                                     http://tmsearch.uspto.gov/bin/showfield?f=doc&state=4807:iujth2.2.8
              Case 2:20-cv-05581-DSF-GJS Document 143-2 Filed 08/30/21 Page 52 of 143 Page ID
                                                 #:2848
                      United States Patent and Trademark Office

                      Home|Site Index|Search|FAQ|Glossary|Contacts|eBusiness|eBiz alerts|News

          Trademarks > Trademark Electronic Search System (TESS)

         TESS was last updated on Thu Jun 18 03:47:23 EDT 2020




                   Please logout when you are done to release system resources allocated for you.

                 List At:              OR          to record:




                                                          ( Use the "Back" button of the Internet Browser to return
         to TESS)




         Word Mark           CARTOON CLASSICS
         Goods and           (CANCELLED) IC 042. US 101. G & S: retail store services featuring gift items, collectibles and T-shirts
         Services            related to cartoons from television and movies. FIRST USE: 19920701. FIRST USE IN COMMERCE:
                             19921001
         Mark Drawing
                             (3) DESIGN PLUS WORDS, LETTERS, AND/OR NUMBERS
         Code
         Design Search       03.09.24 - Stylized small mammals, rodents, kangaroos, wallabies
         Code                27.03.03 - Animals forming letters or numerals
         Serial Number       74406804
         Filing Date         June 28, 1993
         Current Basis       1A
         Original Filing
                             1A
         Basis
         Published for
                             March 8, 1994
         Opposition
         Registration
                             1838259
         Number
         Registration Date   May 31, 1994
         Owner               (REGISTRANT) CARTOON Classics, Inc. CORPORATION TENNESSEE 3069-B Mall Rd. N. Knoxville
                             TENNESSEE 37924
         Disclaimer          NO CLAIM IS MADE TO THE EXCLUSIVE RIGHT TO USE "CARTOON CLASSICS" APART FROM THE
                             MARK AS SHOWN
         Type of Mark        SERVICE MARK
         Register            PRINCIPAL
         Live/Dead
                           DEAD
         Indicator
         Cancellation Date June 9, 2001
                                                                                                                         pg. 51

1 of 2                                                                                                                        6/18/2020, 1:07 PM
Trademark Electronic Search System (TESS)                                          http://tmsearch.uspto.gov/bin/showfield?f=doc&state=4807:iujth2.2.8
             Case 2:20-cv-05581-DSF-GJS Document 143-2 Filed 08/30/21 Page 53 of 143 Page ID
                                                #:2849




                                            | .HOME | SITE INDEX| SEARCH | eBUSINESS | HELP | PRIVACY POLICY




                                                                                                                             pg. 52

2 of 2                                                                                                                            6/18/2020, 1:07 PM
Case 2:20-cv-05581-DSF-GJS Document 143-2 Filed 08/30/21 Page 54 of 143 Page ID
                                   #:2850




                                                          EXHIBIT 8
                                                                        pg. 53
Trademark Electronic Search System (TESS)                                  http://tmsearch.uspto.gov/bin/showfield?f=doc&state=4803:pgv9ro.7.4
              Case 2:20-cv-05581-DSF-GJS Document 143-2 Filed 08/30/21 Page 55 of 143 Page ID
                                                 #:2851
                    United States Patent and Trademark Office

                    Home|Site Index|Search|FAQ|Glossary|Contacts|eBusiness|eBiz alerts|News

          Trademarks > Trademark Electronic Search System (TESS)

         TESS was last updated on Thu Jun 18 03:47:23 EDT 2020




                   Please logout when you are done to release system resources allocated for you.

                  List At:           OR           to record:




                                                         ( Use the "Back" button of the Internet Browser to return
         to TESS)




         Word Mark           CARTOON CAFE
         Goods and
                             (ABANDONED) IC 042. US 100 101. G & S: Class 42-- RESTAURANT SERVICES
         Services
         Mark Drawing
                             (3) DESIGN PLUS WORDS, LETTERS, AND/OR NUMBERS
         Code
         Design Search       02.11.02 - Eyes, human; Human eyes; Iris (eye)
         Code                11.03.03 - Coffee cups
                             16.01.25 - Alarms, fire; Bullhorns; Burglar alarms; Fire alarms; Handset; Intercoms; Megaphones; Pagers;
                             Smoke detectors
         Serial Number       75431774
         Filing Date         February 10, 1998
         Current Basis       1B
         Original Filing
                             1B
         Basis
         Owner               (APPLICANT) UNIVERSAL CITY STUDIOS, INC. CORPORATION DELAWARE 100 Universal City Plaza
                             Universal City CALIFORNIA 91608
         Attorney of
                             ANNE B NIELSEN
         Record
         Type of Mark        SERVICE MARK
         Register            PRINCIPAL
         Live/Dead
                             DEAD
         Indicator
         Abandonment
                             September 3, 1998
         Date




                                                                                                                      pg. 54

1 of 2                                                                                                                     6/18/2020, 1:18 PM
Trademark Electronic Search System (TESS)                                        http://tmsearch.uspto.gov/bin/showfield?f=doc&state=4803:pgv9ro.7.4
             Case 2:20-cv-05581-DSF-GJS Document 143-2 Filed 08/30/21 Page 56 of 143 Page ID
                                                #:2852
                                            | .HOME | SITE INDEX| SEARCH | eBUSINESS | HELP | PRIVACY POLICY




                                                                                                                           pg. 55

2 of 2                                                                                                                           6/18/2020, 1:18 PM
Case 2:20-cv-05581-DSF-GJS Document 143-2 Filed 08/30/21 Page 57 of 143 Page ID
                                   #:2853




                                                          EXHIBIT 9
                                                                        pg. 56
Trademark Electronic Search System (TESS)                                  http://tmsearch.uspto.gov/bin/showfield?f=doc&state=4803:pgv9ro.7.10
              Case 2:20-cv-05581-DSF-GJS Document 143-2 Filed 08/30/21 Page 58 of 143 Page ID
                                                 #:2854
                    United States Patent and Trademark Office

                    Home|Site Index|Search|FAQ|Glossary|Contacts|eBusiness|eBiz alerts|News

          Trademarks > Trademark Electronic Search System (TESS)

         TESS was last updated on Thu Jun 18 03:47:23 EDT 2020




                   Please logout when you are done to release system resources allocated for you.

                 List At:              OR          to record:




                                                          ( Use the "Back" button of the Internet Browser to return
         to TESS)




         Word Mark           CARTOON CORNER
         Goods and           (CANCELLED) IC 042. US 101. G & S: RETAIL STORE SERVICES IN THE FIELD OF PRODUCTS
         Services            ASSOCIATED WITH CARTOON CHARACTERS. FIRST USE: 19851101. FIRST USE IN COMMERCE:
                             19860701
         Mark Drawing
                             (3) DESIGN PLUS WORDS, LETTERS, AND/OR NUMBERS
         Code
         Design Search       02.11.02 - Eyes, human; Human eyes; Iris (eye)
         Code                09.03.08 - Ascots; Bandannas; Neckerchiefs; Scarves
                             26.01.03 - Circles, incomplete (more than semi-circles); Incomplete circles (more than semi-circles)
                             26.01.21 - Circles that are totally or partially shaded.
                             26.17.13 - Letters or words underlined and/or overlined by one or more strokes or lines; Overlined words
                             or letters; Underlined words or letters
                             26.19.25 - Geometric solids other than spheres, cylinders, cones, cube, prisms or pyramids
                             27.03.01 - Geometric figures forming letters, numerals or punctuation
         Serial Number       73802342
         Filing Date         May 25, 1989
         Current Basis       1A
         Original Filing
                             1A
         Basis
         Published for
                             November 7, 1989
         Opposition
         Registration
                             1580771
         Number
         Registration Date   January 30, 1990
         Owner               (REGISTRANT) CARTOON CORNER CORPORATION CORPORATION MASSACHUSETTS SUITE 3400
                             500 WEST CUMMINGS PARK WOBURN MASSACHUSETTS 01801
         Attorney of
                             M. CHRYSA LONG
         Record

                                                                                                                        pg. 57

1 of 2                                                                                                                       6/18/2020, 1:16 PM
Trademark Electronic Search System (TESS)                                       http://tmsearch.uspto.gov/bin/showfield?f=doc&state=4803:pgv9ro.7.10
             Case 2:20-cv-05581-DSF-GJS Document 143-2 Filed 08/30/21 Page 59 of 143 Page ID
                                                #:2855
         Disclaimer        NO CLAIM IS MADE TO THE EXCLUSIVE RIGHT TO USE "CARTOON" APART FROM THE MARK AS
                           SHOWN
         Type of Mark      SERVICE MARK
         Register          PRINCIPAL
         Live/Dead
                           DEAD
         Indicator
         Cancellation Date August 5, 1996




                                            | .HOME | SITE INDEX| SEARCH | eBUSINESS | HELP | PRIVACY POLICY




                                                                                                                           pg. 58

2 of 2                                                                                                                           6/18/2020, 1:16 PM
Case 2:20-cv-05581-DSF-GJS Document 143-2 Filed 08/30/21 Page 60 of 143 Page ID
                                   #:2856




                                                         EXHIBIT 10
                                                                        pg. 59
Trademark Electronic Search System (TESS)                                   http://tmsearch.uspto.gov/bin/showfield?f=doc&state=4803:pgv9ro.7.2
              Case 2:20-cv-05581-DSF-GJS Document 143-2 Filed 08/30/21 Page 61 of 143 Page ID
                                                 #:2857
                    United States Patent and Trademark Office

                    Home|Site Index|Search|FAQ|Glossary|Contacts|eBusiness|eBiz alerts|News

          Trademarks > Trademark Electronic Search System (TESS)

         TESS was last updated on Thu Jun 18 03:47:23 EDT 2020




                   Please logout when you are done to release system resources allocated for you.

                 List At:             OR           to record:




                                                         ( Use the "Back" button of the Internet Browser to return
         to TESS)




         Word Mark          PETE MILLAR'S DRAG CARTOONS
         Goods and          (CANCELLED) IC 016. US 002 005 022 023 029 037 038 050. G & S: Christmas cards; Comic books;
         Services           Decals; Ink stamps; Postcards; Posters; Prints. FIRST USE: 19630601. FIRST USE IN COMMERCE:
                            19630601
         Mark Drawing
                            (3) DESIGN PLUS WORDS, LETTERS, AND/OR NUMBERS
         Code
         Design Search      02.11.02 - Eyes, human ; Human eyes ; Iris (eye)
         Code               18.05.01 - Cabs, taxi ; Cars (not emergency) ; Hearses ; Limousines ; Race cars ; Taxicabs
                            27.03.02 - Humans forming letters or numerals ; Humans forming punctuation
         Trademark
                            ART-18.05 Land motor vehicles
         Search Facility
                            HUM Accurate representation of a human form, or any portion of a human form
         Classification
                            SHAPES-MISC Miscellaneous shaped designs
         Code
         Serial Number      77130700
         Filing Date        March 14, 2007
         Current Basis      1A
         Original Filing
                            1B
         Basis
         Published for
                            October 23, 2007
         Opposition
         Registration
                            3509322
         Number
         Registration
                            September 30, 2008
         Date
         Owner              (REGISTRANT) Millar, Orah Mae INDIVIDUAL UNITED STATES 41 Peninsula Center suite 311 Rolling
                            Hills Estates CALIFORNIA 90274
         Attorney of
                            Amy E. Hella
         Record
                                                                                                                         pg. 60

1 of 2                                                                                                                       6/18/2020, 1:20 PM
Trademark Electronic Search System (TESS)                                        http://tmsearch.uspto.gov/bin/showfield?f=doc&state=4803:pgv9ro.7.2
              Case 2:20-cv-05581-DSF-GJS Document 143-2 Filed 08/30/21 Page 62 of 143 Page ID
                                                 #:2858
         Disclaimer        NO CLAIM IS MADE TO THE EXCLUSIVE RIGHT TO USE "CARTOONS" APART FROM THE MARK AS
                           SHOWN
         Description of    Color is not claimed as a feature of the mark. The mark consists of the wording "PETE MILLAR'S DRAG
         Mark              CARTOONS", with race car figures inside the term "DRAG" and with eyes in the two "O's" in
                           "CARTOONS".
         Type of Mark      TRADEMARK
         Register          PRINCIPAL
         Affidavit Text    SECT 15. SECT 8 (6-YR).
         Other Data        The name "PETE MILLAR" does not identify a living individual.
         Live/Dead
                           DEAD
         Indicator
         Cancellation
                           May 3, 2019
         Date




                                            | .HOME | SITE INDEX| SEARCH | eBUSINESS | HELP | PRIVACY POLICY




                                                                                                                           pg. 61

2 of 2                                                                                                                           6/18/2020, 1:20 PM
Case 2:20-cv-05581-DSF-GJS Document 143-2 Filed 08/30/21 Page 63 of 143 Page ID
                                   #:2859




                                                         EXHIBIT 11

                                                                        pg. 62
Trademark Electronic Search System (TESS)                            http://tmsearch.uspto.gov/bin/showfield?f=doc&state=4803:pgv9ro.7.5
              Case 2:20-cv-05581-DSF-GJS Document 143-2 Filed 08/30/21 Page 64 of 143 Page ID
                                                 #:2860
                    United States Patent and Trademark Office

                    Home|Site Index|Search|FAQ|Glossary|Contacts|eBusiness|eBiz alerts|News

          Trademarks > Trademark Electronic Search System (TESS)

         TESS was last updated on Thu Jun 18 03:47:23 EDT 2020




                   Please logout when you are done to release system resources allocated for you.

                 List At:           OR          to record:




                                                      ( Use the "Back" button of the Internet Browser to return
         to TESS)




         Word Mark             CARTOON MADNESS
         Goods and Services (ABANDONED) IC 009. US 021 023 026 036 038. G & S: prerecorded video cassettes featuring
                               animated entertainment
         Mark Drawing Code (3) DESIGN PLUS WORDS, LETTERS, AND/OR NUMBERS
         Design Search Code 01.01.03 - Star - a single star with five points
                               01.01.10 - Stars, three or more; Three or more stars
                               02.11.02 - Eyes, human; Human eyes; Iris (eye)
                               26.01.21 - Circles that are totally or partially shaded.
                               26.17.09 - Bands, curved; Bars, curved; Curved line(s), band(s) or bar(s); Lines, curved
                               27.03.05 - Objects forming letters or numerals
         Serial Number         75423504
         Filing Date           January 26, 1998
         Current Basis         1B
         Original Filing Basis 1B
         Published for
                               October 12, 1999
         Opposition
         Owner                 (APPLICANT) Republic Entertainment Inc. CORPORATION DELAWARE 5700 Wilshire Boulevard,
                               Suite 575 Los Angeles CALIFORNIA 900363659
         Attorney of Record Pepper Starobin
         Disclaimer            NO CLAIM IS MADE TO THE EXCLUSIVE RIGHT TO USE "CARTOON" APART FROM THE MARK
                               AS SHOWN
         Type of Mark          TRADEMARK
         Register              PRINCIPAL
         Live/Dead Indicator DEAD
         Abandonment Date January 5, 2001



                                                                                                               pg. 63

1 of 2                                                                                                               6/18/2020, 1:18 PM
Trademark Electronic Search System (TESS)                                        http://tmsearch.uspto.gov/bin/showfield?f=doc&state=4803:pgv9ro.7.5
             Case 2:20-cv-05581-DSF-GJS Document 143-2 Filed 08/30/21 Page 65 of 143 Page ID
                                                #:2861


                                            | .HOME | SITE INDEX| SEARCH | eBUSINESS | HELP | PRIVACY POLICY




                                                                                                                           pg. 64

2 of 2                                                                                                                           6/18/2020, 1:18 PM
Case 2:20-cv-05581-DSF-GJS Document 143-2 Filed 08/30/21 Page 66 of 143 Page ID
                                   #:2862




                                                          EXHIBIT 12
                                                                        pg. 65
Trademark Electronic Search System (TESS)                                http://tmsearch.uspto.gov/bin/showfield?f=doc&state=4803:pgv9ro.7.6
              Case 2:20-cv-05581-DSF-GJS Document 143-2 Filed 08/30/21 Page 67 of 143 Page ID
                                                 #:2863
                    United States Patent and Trademark Office

                    Home|Site Index|Search|FAQ|Glossary|Contacts|eBusiness|eBiz alerts|News

          Trademarks > Trademark Electronic Search System (TESS)

         TESS was last updated on Thu Jun 18 03:47:23 EDT 2020




                   Please logout when you are done to release system resources allocated for you.

                 List At:           OR            to record:




                                                        ( Use the "Back" button of the Internet Browser to return
         to TESS)




         Word Mark           THE CARTOON QUARTERLY
         Goods and           (CANCELLED) IC 016. US 002 005 022 023 029 037 038 050. G & S: newsletters featuring syndicated
         Services            newspaper cartoons. FIRST USE: 19680600. FIRST USE IN COMMERCE: 19680600
         Mark Drawing
                             (3) DESIGN PLUS WORDS, LETTERS, AND/OR NUMBERS
         Code
         Design Search       02.11.02 - Eyes, human; Human eyes; Iris (eye)
         Code                27.03.02 - Humans forming letters or numerals; Humans forming punctuation
         Serial Number       74606581
         Filing Date         December 5, 1994
         Current Basis       1A
         Original Filing
                             1A
         Basis
         Published for
                             September 26, 1995
         Opposition
         Registration
                             1942566
         Number
         Registration Date   December 19, 1995
         Owner               (REGISTRANT) Cortlandt Group, Inc., The CORPORATION PENNSYLVANIA 500 Executive Boulevard
                             Ossining NEW YORK 10562
         Assignment
                             ASSIGNMENT RECORDED
         Recorded
         Attorney of
                             STANLEY P. JASKIEWICZ
         Record
         Disclaimer          NO CLAIM IS MADE TO THE EXCLUSIVE RIGHT TO USE "CARTOON QUARTERLY" APART FROM
                             THE MARK AS SHOWN
         Type of Mark        TRADEMARK
         Register            PRINCIPAL
                                                                                                                   pg. 66

1 of 2                                                                                                                   6/18/2020, 1:17 PM
Trademark Electronic Search System (TESS)                                        http://tmsearch.uspto.gov/bin/showfield?f=doc&state=4803:pgv9ro.7.6
             Case 2:20-cv-05581-DSF-GJS Document 143-2 Filed 08/30/21 Page 68 of 143 Page ID
                                                #:2864
         Live/Dead
                           DEAD
         Indicator
         Cancellation Date September 21, 2002




                                            | .HOME | SITE INDEX| SEARCH | eBUSINESS | HELP | PRIVACY POLICY




                                                                                                                           pg. 67

2 of 2                                                                                                                           6/18/2020, 1:17 PM
Case 2:20-cv-05581-DSF-GJS Document 143-2 Filed 08/30/21 Page 69 of 143 Page ID
                                   #:2865




                                                          EXHIBIT 13
                                                                        pg. 68
Trademark Electronic Search System (TESS)                               http://tmsearch.uspto.gov/bin/showfield?f=doc&state=4803:pgv9ro.10.13
              Case 2:20-cv-05581-DSF-GJS Document 143-2 Filed 08/30/21 Page 70 of 143 Page ID
                                                 #:2866
                    United States Patent and Trademark Office

                    Home|Site Index|Search|FAQ|Glossary|Contacts|eBusiness|eBiz alerts|News

          Trademarks > Trademark Electronic Search System (TESS)

         TESS was last updated on Thu Jun 18 03:47:23 EDT 2020




                   Please logout when you are done to release system resources allocated for you.

                 List At:              OR         to record:




                                                        ( Use the "Back" button of the Internet Browser to return
         to TESS)




         Word Mark           OO-ZOO
         Goods and           (EXPIRED) IC 028. US 022. G & S: PLAYTHINGS-NAMELY, PICTURE PUZZLES. FIRST USE:
         Services            19760301. FIRST USE IN COMMERCE: 19760301
         Mark Drawing
                             (3) DESIGN PLUS WORDS, LETTERS, AND/OR NUMBERS
         Code
         Design Search       02.11.02 - Eyes, human; Human eyes; Iris (eye)
         Code                27.03.02 - Humans forming letters or numerals; Humans forming punctuation
         Serial Number       73090970
         Filing Date         June 18, 1976
         Current Basis       1A
         Original Filing
                             1A
         Basis
         Registration
                             1061294
         Number
         Registration Date   March 15, 1977
         Owner               (REGISTRANT) LEON JASON UNKNOWN 342 MADISON AVE. NEW YORK NEW YORK 10017
         Type of Mark        TRADEMARK
         Register            PRINCIPAL
         Affidavit Text      SECT 15. SECT 8 (6-YR).
         Live/Dead
                             DEAD
         Indicator




                                                                                                                     pg. 69

1 of 2                                                                                                                    6/18/2020, 1:32 PM
Trademark Electronic Search System (TESS)                                      http://tmsearch.uspto.gov/bin/showfield?f=doc&state=4803:pgv9ro.10.13
             Case 2:20-cv-05581-DSF-GJS Document 143-2 Filed 08/30/21 Page 71 of 143 Page ID
                                                #:2867
                                            | .HOME | SITE INDEX| SEARCH | eBUSINESS | HELP | PRIVACY POLICY




                                                                                                                            pg. 70

2 of 2                                                                                                                           6/18/2020, 1:32 PM
Case 2:20-cv-05581-DSF-GJS Document 143-2 Filed 08/30/21 Page 72 of 143 Page ID
                                   #:2868




                                                          EXHIBIT 14
                                                                        pg. 71
        Case 2:20-cv-05581-DSF-GJS Document 143-2 Filed 08/30/21 Page 73 of 143 Page ID
                                           #:2869

To:                   Fort James Operating Company (ekbresli@gapac.com)
Subject:              TRADEMARK APPLICATION NO. 78367211 - BRAWNY CARTOON CLASSICS - N/A
Sent:                 9/17/04 5:00:37 PM
Sent As:              ECOM115@USPTO.GOV
Attachments:          Attachment - 1
                      Attachment - 2
                      Attachment - 3
                      Attachment - 4

                                  UNITED STATES PATENT AND TRADEMARK OFFICE

                 SERIAL NO: 78/367211

                 APPLICANT:                    Fort James Operating Company
                                                                                                      *78367211*
                 CORRESPONDENT ADDRESS:                                                               RETURN ADDRESS:
                          Fort James Operating Company                                                Commissioner for Trademarks
                          GA030-41N                                                                   2900 Crystal Drive
                                                                                                      Arlington, VA 22202-3514
                          133 Peachtree Street, N.E.
                          Atlanta, GA 30303


                 MARK:         BRAWNY CARTOON CLASSICS

                 CORRESPONDENT’S REFERENCE/DOCKET NO : N/A                                            Please provide in all correspondence:

                                                                                                      1 Filing date, serial number, mark and
                 CORRESPONDENT EMAIL ADDRESS:                                                           applicant's name
                          ekbresli@gapac.com                                                          2 Date of this Office Action
                                                                                                      3 Examining Attorney's name and
                                                                                                        Law Office number
                                                                                                      4 Your telephone number and e-mail
                                                                                                        address




                                                             OFFICE ACTION

TO AVOID ABANDONMENT, WE MUST RECEIVE A PROPER RESPONSE TO THIS OFFICE ACTION WITHIN 6 MONTHS OF
OUR MAILING OR E-MAILING DATE.


Serial Number 78/367211

The assigned examining attorney has reviewed the referenced application and determined the following.

                                         SEARCH CLAUSE – PRIOR PENDING APPLICATIONS

Although the examining attorney has searched the Office records and has found no similar registered mark which would bar registration under
Trademark Act Section 2(d), 15 U.S.C. §1052(d), the examining attorney encloses information regarding pending Application Serial Nos.
78-301840, 78-301844 and 78-350666. 37 C.F.R. §2.83.

There may be a likelihood of confusion between the applicant’s mark and the mark in the above noted applications under Section 2(d) of the
Act. The filing dates of the referenced applications precede the applicant’s filing date. If the earlierâ€‘filedapplications mature into a
registrations, the examining attorney may refuse registration under Section 2(d).

Notwithstanding the prior pending applications, the applicant must respond to the following issues.


                                                                                                                                              pg. 72
        Case 2:20-cv-05581-DSF-GJS Document 143-2 Filed 08/30/21 Page 74 of 143 Page ID
                                           #:2870


                                                 OWNERSHIP OF PRIOR REGISTRATIONS

If the applicant is the owner of Registration Nos. 1062207, 2849299 and others, the applicant must submit a claim of ownership. 37 C.F.R.
§2.36; TMEP §812.

                                                                   DISCLAIMER

The applicant must insert a disclaimer of CATRTOON CLASSICS in the application. Trademark Act Section 6, 15 U.S.C. §1056; TMEP
§§1213 and 1213.08(a)(i). The wording is merely descriptive because the goods feature scenes of cartoon classics, a term of art synonymous
with classic cartoons.

A properly worded disclaimer should read as follows:

       No claim is made to the exclusive right to use CARTOON CLASSICS apart from the mark as shown.


NOTICE: TRADEMARK OPERATION RELOCATING OCTOBER AND NOVEMBER 2004

The Trademark Operation is relocating to Alexandria, Virginia, in October and November 2004. Effective October 4, 2004, all Trademark-
related paper mail (except documents sent to the Assignment Services Division for recordation, certain documents filed under the Madrid
Protocol, and requests for copies of trademark documents) must be sent to:

       Commissioner for Trademarks
       P.O. Box 1451
       Alexandria, VA 22313-1451

Applicants, registration owners, attorneys and other Trademark customers are strongly encouraged to correspond with the USPTO online via the
Trademark Electronic Application System (TEAS), at www.uspto.gov.

Please feel free to contact the undersigned attorney if you wish to discuss this application.


                                               /John S. Yard/
                                               Trademark Examining Attorney
                                               Law Office 115
                                               (703) 308-9115 x209




How to respond to this Office Action:

To respond formally using the Office’s Trademark Electronic Application System (TEAS), visit http://www.uspto.gov/teas/index.html and
follow the instructions.

To respond formally via regular mail, your response should be sent to the mailing Return Address listed above and include the serial number, law
office and examining attorney’s name on the upper right corner of each page of your response.

To check the status of your application at any time, visit the Office’s Trademark Applications and Registrations Retrieval (TARR) system at
http://tarr.uspto.gov/

For general and other useful information               about   trademarks,    you    are   encouraged   to   visit   the   Office’s   web   site at
http://www.uspto.gov/main/trademarks htm

FOR INQUIRIES OR QUESTIONS ABOUT THIS OFFICE ACTION, PLEASE CONTACT THE ASSIGNED EXAMINING
ATTORNEY.




                                                                                                                                 pg. 73
Case 2:20-cv-05581-DSF-GJS Document 143-2 Filed 08/30/21 Page 75 of 143 Page ID
                                   #:2871




                                                                        pg. 74
Case 2:20-cv-05581-DSF-GJS Document 143-2 Filed 08/30/21 Page 76 of 143 Page ID
                                   #:2872




                                                                        pg. 75
Case 2:20-cv-05581-DSF-GJS Document 143-2 Filed 08/30/21 Page 77 of 143 Page ID
                                   #:2873




                                                                        pg. 76
Case 2:20-cv-05581-DSF-GJS Document 143-2 Filed 08/30/21 Page 78 of 143 Page ID
                                   #:2874




                                                                        pg. 77
Case 2:20-cv-05581-DSF-GJS Document 143-2 Filed 08/30/21 Page 79 of 143 Page ID
                                   #:2875




                                                          EXHIBIT 15
                                                                        pg. 78
Case 2:20-cv-05581-DSF-GJS Document 143-2 Filed 08/30/21 Page 80 of 143 Page ID
                                   #:2876
 Case 2:20-cv-05581-DSF-GJS Document 143-2 Filed 08/30/21 Page 81 of 143 Page ID
                                    #:2877
intended recipient and may contain confidential and privileged information. Any unauthorized
review or distribution is prohibited. If you are not the intended recipient, please contact the sender
by reply email and destroy all copies of the original message.
************************************************************************




From: Lindsey Olson Diefenbach
Sent: Monday, May 04, 2020 11:04 AM
To: Salcido, John <John.Salcido@USPTO.GOV>
Cc: Joseph A. Mandour <jmandour@mandourlaw.com>
Subject: RE: Response Requested: USPTO Trademark Application Serial No. 88789484 - CARTOON CLASSICS!

Hi John:

I just left a voicemail for our client on this and am hoping to hear back shortly. I will be in touch as soon as I have his response, thanks.


Best Regards,
Lindsey

Lindsey Olson Diefenbach, Esq.
Mandour & Associates, APC - Intellectual Property Law
12121 Wilshire Boulevard, Suite 810
Los Angeles, California 90025
T: 310-656-3900
***********************************************************************
CONFIDENTIAL COMMUNICATION: This message is for the sole use of the
intended recipient and may contain confidential and privileged information. Any unauthorized
review or distribution is prohibited. If you are not the intended recipient, please contact the sender
by reply email and destroy all copies of the original message.
************************************************************************




From: Salcido, John <John.Salcido@USPTO.GOV>
Sent: Monday, May 04, 2020 10:20 AM
To: Joseph A. Mandour <jmandour@mandourlaw.com>
Cc: Lindsey Olson Diefenbach <lolson@mandourlaw.com>
Subject: RE: Response Requested: USPTO Trademark Application Serial No. 88789484 - CARTOON CLASSICS!

Dear Mr. Mandour,

I am following up regarding the email below. Please let me know if the disclaimer is acceptable. I am approaching my internal
deadline and will need to take action on this application.

The applicant cannot claim exclusivity in the terms CARTOON and CLASSICS as they are descriptive and must be
disclaimed. The terms must be disclaimed as they appear as they are used together in the mark.

Best Regards,

John

From: Salcido, John
Sent: Wednesday, April 29, 2020 8:09 PM
To: 'jmandour@mandourlaw.com' <jmandour@mandourlaw.com>
Cc: 'lolson@mandourlaw.com' <lolson@mandourlaw.com>
Subject: Response Requested: USPTO Trademark Application Serial No. 88789484 - CARTOON CLASSICS!

Dear Mr. Mandour,

I am the Trademark Examining Attorney that has been assigned your case at the U.S. Trademark Office.


                                                                                                                                  pg. 80
 Case 2:20-cv-05581-DSF-GJS Document 143-2 Filed 08/30/21 Page 82 of 143 Page ID
                                    #:2878


There is only one issue that we can fix via email or over the phone that is preventing approval of this application for the next step of the
registration process. With your OK I can make the changes proposed below and move the application forward.

Disclaimer Required

 Applicant must insert a disclaimer of “CARTOON CLASSICS” in the application because the terms merely describes a feature of the
services because applicant’s services features classic cartoons. See 15 U.S.C. §1056(a); TMEP §§1213, 1213.03(a). The following is the
accepted standard format for a disclaimer:

       No claim is made to the exclusive right to use “CARTOON CLASSICS” apart from the mark as shown.

TMEP §1213.08(a)(i).

A disclaimer does not physically remove the disclaimed matter from the mark, but rather is a written statement that applicant does not
claim exclusive rights to the disclaimed wording and/or design separate and apart from the mark as shown in the drawing. TMEP §§1213,
1213.10.

Please respond to this email or call me (you may leave a message of approval) by close of business on 05/05/2020, and I can make
the changes to your application for you and then approve the mark for the next step of the registration process. If you do not
contact me by then, I will have to issue an Office action requiring these changes.

Best Regards,

John

John Salcido
Trademark Examining Attorney
United States Patent and Trademark Office
Law Office 122




                                                                                                                            pg. 81
Case 2:20-cv-05581-DSF-GJS Document 143-2 Filed 08/30/21 Page 83 of 143 Page ID
                                   #:2879




                                                          EXHIBIT 16
                                                                        pg. 82
Case 2:20-cv-05581-DSF-GJS Document 143-2 Filed 08/30/21 Page 84 of 143 Page ID
                                   #:2880




                                                                        pg. 83
Case 2:20-cv-05581-DSF-GJS Document 143-2 Filed 08/30/21 Page 85 of 143 Page ID
                                   #:2881




                                                                        pg. 84
Case 2:20-cv-05581-DSF-GJS Document 143-2 Filed 08/30/21 Page 86 of 143 Page ID
                                   #:2882




                                                          EXHIBIT 17
                                                                        pg. 85
Case 2:20-cv-05581-DSF-GJS Document 143-2 Filed 08/30/21 Page 87 of 143 Page ID
                                   #:2883




                                                                        pg. 86
Case 2:20-cv-05581-DSF-GJS Document 143-2 Filed 08/30/21 Page 88 of 143 Page ID
                                   #:2884




                                                                        pg. 87
Case 2:20-cv-05581-DSF-GJS Document 143-2 Filed 08/30/21 Page 89 of 143 Page ID
                                   #:2885




                                                          EXHIBIT 18
                                                                        pg. 88
Case 2:20-cv-05581-DSF-GJS Document 143-2 Filed 08/30/21 Page 90 of 143 Page ID
                                   #:2886




                                                                        pg. 89
Case 2:20-cv-05581-DSF-GJS Document 143-2 Filed 08/30/21 Page 91 of 143 Page ID
                                   #:2887




                                                                        pg. 90
Case 2:20-cv-05581-DSF-GJS Document 143-2 Filed 08/30/21 Page 92 of 143 Page ID
                                   #:2888




                                                                        pg. 91
Case 2:20-cv-05581-DSF-GJS Document 143-2 Filed 08/30/21 Page 93 of 143 Page ID
                                   #:2889




                                                                        pg. 92
Case 2:20-cv-05581-DSF-GJS Document 143-2 Filed 08/30/21 Page 94 of 143 Page ID
                                   #:2890




                                                                        pg. 93
Case 2:20-cv-05581-DSF-GJS Document 143-2 Filed 08/30/21 Page 95 of 143 Page ID
                                   #:2891




                                                                        pg. 94
Case 2:20-cv-05581-DSF-GJS Document 143-2 Filed 08/30/21 Page 96 of 143 Page ID
                                   #:2892




                                                          EXHIBIT 19
                                                                        pg. 95
Case 2:20-cv-05581-DSF-GJS Document 143-2 Filed 08/30/21 Page 97 of 143 Page ID
                                   #:2893


 From: Michelle Justice <michelle@beyondblond.com>
 Sent: Tuesday, March 31, 2020 5:57 PM
 To: videodirect-submissions@amazon.com
 Cc: Milord Keshishian <milord@milordlaw.com>
 Subject: Re: [CASE 6890999701] Your Prime Video Submission - DMCA COUNTER NOTICE


 Dear Amazon Legal Department:

 This is my DMCA COUNTER NOTICE pursuant to 17 U.S.C. § 512(g)(3) to the baseless claim of
 copyright infringement identified in the email below for the subject case number. As
 specifically outlined in my attorney’s response to the copyright claimant, a copy of which is
 attached hereto, the copyright infringement claim is meritless and should be rejected because:

    1. The material in question is not copyrighted and cannot be copyrighted as a matter of
       law because it is in an unprotectible logo. The animated cartoons are therefore in the
       public domain and may be reproduced by anyone.
    2. The complainant provided copyright registration information for a performing art
       registration but attempted to fraudulently claim it covered the logo, which is not listed
       on the attached registration information downloaded from the Copyright Office. The
       claimant’s counsel failed to provide any other tangible evidence that the material in
       question, i.e. the logo, is in fact copyrighted, and I have a good faith belief that it is not
       based on the copyright registration number provided. The allegation of copyright
       violation is therefore baseless and unsupported.
    3. The complainant’s notice fails to abide by the Digital Millennium Copyright Act, 17 U.S.C.
       § 512(c)(3) because he failed to as required by subsection (ii) identify the specific
       copyrighted work claimed to be infringed, subsection (iii) identification of the material
       that is claimed to be infringing or to be the subject of infringing activity, subsection (v)
       that the complainant has a good faith belief that use of the material in the manner
       complained of is not authorized by the copyright owner, and subsection (vi) that the
       information in the notification is accurate under the penalty of law.

 I declare, under penalty of perjury, that I have a good faith belief that the complaint of
 copyright violation is based on mistaken information, misidentification of the material in
 question, deliberate misreading of the law, or outright baseless and a means of unfair
 competition.

 I request that Amazon, upon receipt of this counter-notification, restore the material in dispute,
 unless the complainant files suit against me within ten (10) days, pursuant to 17 U.S.C. §
 512(g)(2)(B).

 My name, address, and telephone number are:

 Michelle Justice




                                                                                              pg. 96
Case 2:20-cv-05581-DSF-GJS Document 143-2 Filed 08/30/21 Page 98 of 143 Page ID
                                   #:2894



 2915 Midvale Avenue

 Los Angeles, CA 90064

 (310) 259-8294

 I hereby consent to the jurisdiction of Federal District Court for the Central District of California.

 I agree to accept service of process from the complainant or complainant’s attorneys.

 Sincerely,

 /s/ Michelle Justice

 This shall serve as my electronic signature.




                                                                                                pg. 97
WebVoyage Record View 1                                                https://cocatalog.loc.gov/cgi-bin/Pwebrecon.cgi?Search_Arg=PAu00379...
            Case 2:20-cv-05581-DSF-GJS Document 143-2 Filed 08/30/21 Page 99 of 143 Page ID
                                               #:2895




                               Library buildings are closed to the public until further notice, but the U.S.
                                               Copyright Office Catalog is available. More.




         Copyright Catalog (1978 to present)
         Search Request: Left Anchored Copyright Number = PAu003798644
         Search Results: Displaying 1 of 1 entries




                                               8thManDVD Copyright Video 1, et al.

                       Type of Work: Motion Picture
         Registration Number / Date: PAu003798644 / 2016-01-26
                    Application Title: 8thManDVD Copyright Video 1, et al.
                                Title: 8thManDVD Copyright Video 1, et al.
                         Description: Electronic file (eService)
                Copyright Claimant: ComedyMX LLC. Address: P.O. Box 896, Pine Brook, NJ, 07058, United States.
                    Date of Creation: 2016
          Authorship on Application: ComedyMX LLC, employer for hire; Citizenship: United States. Authorship: entire
                                       motion picture.
             Rights and Permissions: ComedyMX LLC, P.O. Box 896, Pine Brook, NJ, 07058, United States
                     Copyright Note: Basis for Registration: Unpublished collection.
                            Contents: 8thManDVD Copyright Video 1.
                                       8thManDVD Copyright Video 2.
                                       8thManDVD Copyright Video 3.
                                       8thManDVD Copyright Video 4.
                                       8thManDVD Copyright Video 5.
                                       8thManDVD Copyright Video 6.
                                       8thManDVD Intro Video 1.
                                       8thManDVD Intro Video 2.
                                       8thManDVD Intro Video 3.
                                       8thManDVD Intro Video 4.
                                       8thManDVD Intro Video 5.
                                       8thManDVD Intro Video 6.
                                       8thManDVD Title Card 1.
                                       8thManDVD Title Card 2.
                                       8thManDVD Title Card 3.
                                                                                                                    pg. 98

1 of 2                                                                                                                    3/27/2020, 4:07 PM
WebVoyage Record View 1                                          https://cocatalog.loc.gov/cgi-bin/Pwebrecon.cgi?Search_Arg=PAu00379...
            Case 2:20-cv-05581-DSF-GJS Document 143-2 Filed 08/30/21 Page 100 of 143 Page ID
                                                #:2896
                                      8thManDVD Title Card 4.
                                      8thManDVD Title Card 5.
                                      8thManDVD Title Card 6.
                                      8thManDVD Title Card 7.
                                      8thManDVD Title Card 8.
                                      8thManDVD Title Card 9.
                                      8thManDVD Title Card 10.
                                      8thManDVD Title Card 11.
                                      8thManDVD Title Card 12.
                              Names: ComedyMX LLC




                                               Save, Print and Email (Help Page)
                                Select Download Format
                                Enter your email address:




                                            Help Search History Titles Start Over

         Contact Us | Request Copies | Get a Search Estimate | Frequently Asked Questions (FAQs) about Copyright |
         Copyright Office Home Page | Library of Congress Home Page




                                                                                                              pg. 99

2 of 2                                                                                                              3/27/2020, 4:07 PM
Case 2:20-cv-05581-DSF-GJS Document 143-2 Filed 08/30/21 Page 101 of 143 Page ID
                                    #:2897

   From:           Milord Keshishian
   To:             Ben T. Lila
   Cc:             Stephanie Trice; Lorie Mallari; Kimberly Wolfe; Joseph A. Mandour
   Subject:        RE: BB Productions Infringement (ComedyMX/6249.02-006)
   Date:           Friday, March 27, 2020 7:47:47 PM
   Attachments:    Copyright Office Website - Reg PAu003798644.pdf



   Dear Ben:

   While I appreciate your quick response, the failure to provide our requested information
   confirms that ComedyMX’s takedown notices are in bad faith. I understand that you were
   probably handcuffed because ComedyMX simply lacks copyright protection to issue the
   takedown notices, but would have appreciated your forthright offer to immediately withdraw
   the baseless Digital Millennium Copyright Act takedown notices. Please be advised of your
   Rule 11 obligations moving forward in this matter.

   My correspondence specifically requested ComedyMX’s pre-notification investigation analysis
   identifying the copyright registrations and (1) the protectible elements in your client’s work,
   and (2) the substantial similarity in the protectible elements of the copyrighted works and our
   client’s accused works. Although, your correspondence references out of hand U.S. Copyright
   registration No. PAu003798644, ComedyMX failed to provide the deposit material as
   requested, let alone identify the protectible elements and the alleged substantial similarity
   therewith. Instead, we are delivered a misrepresentation that the “Cartoon Classics” logo is
   copyrighted in the ‘644 registration. As you should be aware, a performing arts copyright
   registration only covers “(1) musical works, including any accompanying words; (2) dramatic
   works, including any accompanying music; (3) pantomimes and choreographic works; and (4)
   motion pictures and other audiovisual works.” Form PA. The Copyright Office printout,
   attached hereto, for the ‘644 registration confirms that the logo is not listed as a protectible
   element, nor could it as a matter of law.

   The use of the ‘644 performing arts registration to claim copyright registration ownership in
   the generic term “Cartoon Classics” is meritless because short phrases are not copyrightable.
   37 C.F.R. 202.1(a); Bernal v. Paradigm Talent & Literary Agency, 788 F.Supp.2d 1043, 1072
   (C.D.Cal.2010) (short phrases such as “I miss you,” “He's so funny,” “Stay away from this
   neighborhood,” and “Mmm. That's it” were “ordinary, common expressions that [were] not
   copyrightable”); see also Ets–Hokin v. Skyy Spirits, Inc., 225 F.3d 1068, 1081 (9th
   Cir.2000) (“Brand names, trade names, slogans, and other short phrases or expressions cannot
   be copyrighted, even if they are distinctively arranged or printed”). Thus, even inserting pupils
   and irises into the double “o” letters in cartoons does not rise to the level of protectible
   expression to be copyrightable because eyes appear in nature and are not afforded copyright
   protection. “These ideas, first expressed by nature, are the common heritage of humankind,
   and no artist may use copyright law to prevent others from depicting them.” Satava v. Lowry,
   323 F.3d 805, 811 (9th Cir. 2003). It is axiomatic that designs that are “standard, stock, or


                                                                                             pg. 100
Case 2:20-cv-05581-DSF-GJS Document 143-2 Filed 08/30/21 Page 102 of 143 Page ID
                                    #:2898

   common to a particular subject matter or medium are not protectable under copyright law.”
   Id., at 810; Aliotti v. R. Dakin & Co., 831 F.2d 898, 901 (9th Cir. 1987) (“No copyright protection
   may be afforded to the idea of producing stuffed dinosaur toys or to elements of expression
   that necessarily follow from the idea of such dolls.”). Further, any copyrighted expression
   must be “original.” Feist Pubs., Inc. v. Rural Tel. Serv. Co., 499 U.S. 340, 345, 111 S.Ct. 1282,
   113 L.Ed.2d 358 (1991). “Original, as the term is used in copyright, means only that the work
   was independently created by the author ... and that it possesses at least some minimal
   degree of creativity.” Id. Here, a simple search of stock cartoon eyes immediately defeat
   ComedyMX’s claim of originality, even assuming arguendo the eyes are protectible, because
   ComedyMX merely copied preexisting clip art.




   ComedyMX even copied the shape and placement of the eyebrows. Assuming ComedyMX did
   actually have a copyright registration and did not copy the eyes from preexisting clip art,
   ComedyMX’s expression of the generic term “Cartoon Classics” is not substantially similar to
   the accused expression, as demonstrated by the side by side comparison below:




   But ComedyMX has a greater burden here than substantial similarity because eyes occur in
   nature and any infringement, assuming ComedyMX has any protectible rights, must be proven
   by verbatim copying. Where a design incorporates stock or commonplace images, it is
   entitled to, at most, a very “thin” or “weak” copyright – assuming ComedyMX is entitled to
   any protection. Satava, 323 F.3d at 812 (“thin” copyright in jellyfish design); Franklin Mint
   Corp. v. Nat’l Wildlife Art Exchange, 575 F.2d 62, 65 (3d Cir. 1978) (“weak” copyright in
   common elements of bird design). In those circumstances, only virtually identical copying is
   prohibited. Satava, 323 F.3d at 812 (“thin copyright... protects against only virtually identical

                                                                                               pg. 101
Case 2:20-cv-05581-DSF-GJS Document 143-2 Filed 08/30/21 Page 103 of 143 Page ID
                                    #:2899

   copying”); see also Sid & Marty Krofft Television Prods., Inc. v. McDonalds Corp., 562 F.2d
   1157, 1168 (9th Cir. 1977) (where limited number of ways to express concept, “there will be
   protection against nothing other than identical copying of the work”).

   Thus, the only conclusion that can be drawn based on ComdyMX’s lack of copyright
   registration in its generic logo is the DMCA copyright takedown notices were in bad faith and
   must immediately be withdrawn.

   Your reference to the trademark application ComedyMX filed last month, which is not yet
   registered, does not save ComedyMX from its bad faith DMCA copyright takedown notice.
   Amazon does not allow takedown notices for unregistered trademarks, thus there was no
   trademark notification filed by ComedyMX. Moreover, the term “cartoon classics” is generic
   and refers to classic cartoons and was used as such by Walt Disney Cartoon Classics series
   from 1983 to 1986. It has also been used by numerous others, predating ComedyMX’s alleged
   first use date of 2015. See September 11, 2008 Wired article titled “10 Cartoon Classics to
   Share with your Kids” as merely one example of many. “A generic term cannot be registered
   as a trademark because such a term cannot function as an indication of source.” BellSouth
   Corp. v. DataNational Corp., 60 F.3d 1565, 1569 (Fed. Cir. 1995). Thus, despite the addition of
   the eyes, the mark is generic and the nascent application will not mature to registration
   because even if the U.S. Patent and Trademark Office does not refuse registration, our client
   will certainly file an opposition thereto.

   Despite your valiant efforts to protect ComedyMX, our detailed analysis provides authority
   and proof of ComedyMX’s bad faith. But in an effort to resolve this matter expeditiously,
   ComedyMX will agree to immediately withdraw its DMCA notification of infringement issued
   to Amazon, in return our client agrees to not depiction of eyes in the term “cartoon.” Please
   advise by no later than 5:00 p.m. on March 30, 2020 if ComedyMX has immediately
   withdrawn the six takedown notices issued to Amazon.

   Sincerely,

   Milord A. Keshishian

   Milord & Associates, PC
   Patent, Trademark & Copyright Law
   10517 West Pico Blvd.
   Los Angeles, CA 90064
   Tel  (310) 226-7878
   Fax (310) 226-7879
   www.milordlaw.com

   ************************CONFIDENTIALITY NOTICE************************
   The information contained in this electronic message and attachments, if any, are intended solely for the
   personal and confidential use of the designated recipient. This message may be an attorney-client
   communication and as such is privileged and confidential. No waiver of this privilege is intended by the



                                                                                                      pg. 102
Case 2:20-cv-05581-DSF-GJS Document 143-2 Filed 08/30/21 Page 104 of 143 Page ID
                                    #:2900

   inadvertent transmittal of such communication to any persons or company other than the intended
   recipient. If the reader of this message is not the intended recipient, please take notice that you have
   received this document in error, and that any review, dissemination, replication, or distribution of this
   message is strictly prohibited. If you have received this communication in error, please permanently
   delete this message and attachments, if any.




   From: Ben T. Lila <blila@mandourlaw.com>
   Sent: Thursday, March 26, 2020 7:10 PM
   To: Milord Keshishian <milord@milordlaw.com>
   Cc: Stephanie Trice <stephanie@milordlaw.com>; Lorie Mallari <lorie@milordlaw.com>; Kimberly
   Wolfe <kimberly@milordlaw.com>; Joseph A. Mandour <jmandour@mandourlaw.com>
   Subject: RE: BB Productions Infringement (ComedyMX/6249.02-006)

   Milord:

   We represent ComedyMX LLC (“ComedyMX”), owner of U.S. Trademark Serial No. 88/789,484 for
   CARTOON CLASSICS! (+Design). ComedyMX is also the owner of all copyright rights associated with
   its original stylized logo design that is the subject of multiple copyright registrations, including U.S.
   Copyright No. PAu003798644. See attached. ComedyMX has used the trademark and copyright logo
   design continuously in interstate commerce on certain goods and services including, but not limited to,
   entertainment services.

   We have observed that BB Productions is using our client’s CARTOON CLASSICS trademark and logo
   design without authorization to promote similar goods and services on the website Amazon.com. BB
   Production’s use of CARTOON CLASSICS is likely to cause confusion in violation of trademark and other
   unfair competition laws including, but not limited to, the Lanham Act (15 U.S.C. § 1051, et seq.). BB
   Production’s use is likely to lead the public to believe that its products and services are licensed by,
   sponsored by, or otherwise affiliated with ComedyMX which is not the case. Also, the unauthorized
   copying of our client’s logo design constitutes copyright infringement under the Copyright Act (17 U.S.C. §
   101, et. seq.).

   We demand that BB Productions immediately cease and desist all use of CARTOON CLASSICS and our
   client’s copyrighted design, including without limitation, on Amazon.com, in videos and on any other
   website. Should BB Productions not immediately address our client’s concerns, we will pursue all
   available remedies. Please contact me in writing by April 6, 2020 to confirm that your client has complied
   with the above.

   The demands asserted herein are with full reservation of all rights and remedies that our client may
   possess including, but not limited to, past and continuing profits, actual damages, treble damages,
   attorneys’ fees, claims of dilution and the right to injunction.


   Best Regards,
   Ben


   Ben T. Lila, Esq.
   Mandour & Associates, APC - Intellectual Property Law
   12121 Wilshire Boulevard, Suite 810
   Los Angeles, California 90025
   T: 310-656-3900
   ***********************************************************************
   CONFIDENTIAL COMMUNICATION: This message is for the sole use of the


                                                                                                          pg. 103
Case 2:20-cv-05581-DSF-GJS Document 143-2 Filed 08/30/21 Page 105 of 143 Page ID
                                    #:2901

   intended recipient and may contain confidential and privileged information. Any unauthorized
   review or distribution is prohibited. If you are not the intended recipient, please contact the sender
   by reply email and destroy all copies of the original message.
   ***********************************************************************

   From: Milord Keshishian <milord@milordlaw.com>
   Sent: Thursday, March 26, 2020 11:29 AM
   To: Ben T. Lila <blila@mandourlaw.com>
   Cc: Stephanie Trice <stephanie@milordlaw.com>; Lorie Mallari <lorie@milordlaw.com>; Kimberly
   Wolfe <kimberly@milordlaw.com>
   Subject: ComedyMX Takedown Notices re Michelle Justice
   Importance: High

   Dear Mr. Lila:

   Your correspondence below has been forwarded to us for response. We are counsel for Ms.
   Justice, please forward all further communications to our attention. Ms. Justice takes all
   allegations of valid copyright infringement seriously and to evaluate the same. please provide
   by 5:00 p.m. on March 27, 2020 the copyright registrations and deposit material for the
   following takedown notices sent by your client to Amazon:

   CASE 6890999701              Cartoon Classics - Vol. 1: 25 Favorite Cartoons - 3 Hours
   CASE 6891043541              Cartoon Classics - Vol. 2: 25 Favorite Cartoons - 3 Hours
   CASE 6891006641              Cartoon Classics - Vol. 3: 25 Favorite Cartoons - 3 Hours
   CASE 6890994521              Cartoon Classics - Vol. 4: 25 Favorite Cartoons - 3 Hours
   CASE 6891030291              Cartoon Classics - Vol. 5: 25 Favorite Cartoons - 3 Hours
   CASE 6891048961              Cartoon Classics - Vol. 6: 25 Favorite Cartoons - 3 Hours

   In addition, by 5:00 p.m. on March 27, 2020, we expect to receive your client’s pre-
   notification investigation report identifying (1) the protectible elements in your client’s work,
   and (2) the substantial similarity in the protectible elements of the copyrighted works and our
   client’s accused works.

   If we do not receive the requested information by said time and date, that will confirm your
   client’s lack of due diligence before issuing take down notice and entitle us to file counter-
   notifications with Amazon. We look forward to immediate receipt of the requested
   information, which your client must have assembled prior to issuing the takedown notices.

   If you should have any additional questions or comments, please contact us.

   Sincerely,

   Milord A. Keshishian

   Milord & Associates, PC


                                                                                                            pg. 104
Case 2:20-cv-05581-DSF-GJS Document 143-2 Filed 08/30/21 Page 106 of 143 Page ID
                                    #:2902

   Patent, Trademark & Copyright Law
   10517 West Pico Blvd.
   Los Angeles, CA 90064
   Tel  310-226-7878
   www.milordlaw.com

   ************************CONFIDENTIALITY NOTICE************************
   The information contained in this electronic message and attachments, if any, are intended solely for the
   personal and confidential use of the designated recipient. This message may be an attorney-client
   communication and as such is privileged and confidential. No waiver of this privilege is intended by the
   inadvertent transmittal of such communication to any persons or company other than the intended
   recipient. If the reader of this message is not the intended recipient, please take notice that you have
   received this document in error, and that any review, dissemination, replication, or distribution of this
   message is strictly prohibited. If you have received this communication in error, please permanently
   delete this message and attachments, if any.

   ---------- Forwarded message ---------
   From: Ben T. Lila <blila@mandourlaw.com>
   Date: Fri, Mar 20, 2020 at 5:23 PM
   Subject: FW: Reporting of Cartoon Classics on Amazon Prime (ComedyMX/6249.02-006)
   To: Michelle Justice <michelle@beyondblond.com>
   Cc: Joseph A. Mandour <jmandour@mandourlaw.com>



   Ms. Justice:



   Our law firm represents ComedyMX LLC. Please let us know if you have retained an attorney. If so,
   please have your attorney contact and direct all correspondence to me.




   Best Regards,

   Ben




   Ben T. Lila, Esq.

   Mandour & Associates, APC - Intellectual Property Law

   12121 Wilshire Boulevard, Suite 810

   Los Angeles, California 90025

   T: 310-656-3900

   ***********************************************************************


                                                                                                      pg. 105
Case 2:20-cv-05581-DSF-GJS Document 143-2 Filed 08/30/21 Page 107 of 143 Page ID
                                    #:2903


   CONFIDENTIAL COMMUNICATION: This message is for the sole use of the

   intended recipient and may contain confidential and privileged information. Any unauthorized

   review or distribution is prohibited. If you are not the intended recipient, please contact the sender

   by reply email and destroy all copies of the original message.

   ***********************************************************************




   From: Michelle Justice <michelle@beyondblond.com>
   Sent: Friday, March 20, 2020 4:25 PM
   To: eheldman3@comedymx.com
   Subject: Reporting of Cartoon Classics on Amazon Prime



   Hello:



   I was just informed that you report 6 of my titles on Amazon Prime as being "not be properly
   authorized by the appropriate rights holder". All these cartoons are in the public domain and I
   have sourced/purchased them from content providers that sell PD content. You have no claim
   on these titles.

   I request that you withdraw your claims immediately or I shall have my attorney's get
   involved.



   Sincerely,

   M Justice

   BB Productions




                                                                                                            pg. 106
Case 2:20-cv-05581-DSF-GJS Document 143-2 Filed 08/30/21 Page 108 of 143 Page ID
                                    #:2904




                                                           EXHIBIT 20
                                                                       pg. 107
Case 2:20-cv-05581-DSF-GJS Document 143-2 Filed 08/30/21 Page 109 of 143 Page ID
                                    #:2905




                                                                       pg. 108
Case 2:20-cv-05581-DSF-GJS Document 143-2 Filed 08/30/21 Page 110 of 143 Page ID
                                    #:2906




                                                           EXHIBIT 21
                                                                       pg. 109
Case 2:20-cv-05581-DSF-GJS Document 143-2 Filed 08/30/21 Page 111 of 143 Page ID
                                    #:2907




                                                                       pg. 110
Case 2:20-cv-05581-DSF-GJS Document 143-2 Filed 08/30/21 Page 112 of 143 Page ID
                                    #:2908




                                                           EXHIBIT 22
                                                                       pg. 111
Case 2:20-cv-05581-DSF-GJS Document 143-2 Filed 08/30/21 Page 113 of 143 Page ID
                                    #:2909




                                                                                   pg. 112
Case 2:20-cv-05581-DSF-GJS Document 143-2 Filed 08/30/21 Page 114 of 143 Page ID
                                    #:2910




                                                                                   pg. 113
Case 2:20-cv-05581-DSF-GJS Document 143-2 Filed 08/30/21 Page 115 of 143 Page ID
                                    #:2911




                                                           EXHIBIT 22
                                                                       pg. 114
Case 2:20-cv-05581-DSF-GJS Document 143-2 Filed 08/30/21 Page 116 of 143 Page ID
                                    #:2912




                                                           EXHIBIT 23
                                                                       pg. 115
Case 2:20-cv-05581-DSF-GJS Document 143-2 Filed 08/30/21 Page 117 of 143 Page ID
                                    #:2913




                                                                                   pg. 116
Case 2:20-cv-05581-DSF-GJS Document 143-2 Filed 08/30/21 Page 118 of 143 Page ID
                                    #:2914




                                                                                   pg. 117
Case 2:20-cv-05581-DSF-GJS Document 143-2 Filed 08/30/21 Page 119 of 143 Page ID
                                    #:2915




                                                           EXHIBIT 24
                                                                       pg. 118
Case 2:20-cv-05581-DSF-GJS Document 143-2 Filed 08/30/21 Page 120 of 143 Page ID
                                    #:2916
             Case 2:20-cv-05581-DSF-GJS Document 143-2 Filed 08/30/21 Page 121 of 143 Page ID
                                                 #:2917




Document title: Watch Clip: The BIGGEST LOONEY TUNES 1937-1943 Golden-Era Collection Vol. 2 | Prime Video                   pg. 120
Capture URL: https://www.amazon.com/Clip-BIGGEST-1937-1943-Golden-Era-Collection/dp/B01BI2YDW4/ref=sr_1_1?dchild=1&amp;keywords=looney+tunes+cartoon…
Capture timestamp (UTC): Fri, 27 Aug 2021 21:25:28 GMT                                                                                      Page 1 of 3
             Case 2:20-cv-05581-DSF-GJS Document 143-2 Filed 08/30/21 Page 122 of 143 Page ID
                                                 #:2918




Document title: Watch Clip: The BIGGEST LOONEY TUNES 1937-1943 Golden-Era Collection Vol. 2 | Prime Video                   pg. 121
Capture URL: https://www.amazon.com/Clip-BIGGEST-1937-1943-Golden-Era-Collection/dp/B01BI2YDW4/ref=sr_1_1?dchild=1&amp;keywords=looney+tunes+cartoon…
Capture timestamp (UTC): Fri, 27 Aug 2021 21:25:28 GMT                                                                                      Page 2 of 3
             Case 2:20-cv-05581-DSF-GJS Document 143-2 Filed 08/30/21 Page 123 of 143 Page ID
                                                 #:2919




Document title: Watch Clip: The BIGGEST LOONEY TUNES 1937-1943 Golden-Era Collection Vol. 2 | Prime Video                   pg. 122
Capture URL: https://www.amazon.com/Clip-BIGGEST-1937-1943-Golden-Era-Collection/dp/B01BI2YDW4/ref=sr_1_1?dchild=1&amp;keywords=looney+tunes+cartoon…
Capture timestamp (UTC): Fri, 27 Aug 2021 21:25:28 GMT                                                                                      Page 3 of 3
Case 2:20-cv-05581-DSF-GJS Document 143-2 Filed 08/30/21 Page 124 of 143 Page ID
                                    #:2920




                                                           EXHIBIT 25
                                                                       pg. 123
Case 2:20-cv-05581-DSF-GJS Document 143-2 Filed 08/30/21 Page 125 of 143 Page ID
                                    #:2921
             Case 2:20-cv-05581-DSF-GJS Document 143-2 Filed 08/30/21 Page 126 of 143 Page ID
                                                 #:2922




Document title: CoopFlaired font
                                                                                    pg. 125
Capture URL: https://fonts2u.com/coopflaired.font?ptext=CARTOON+CLASSICS
Capture timestamp (UTC): Mon, 13 Jul 2020 16:12:35 GMT                                          Page 1 of 3
             Case 2:20-cv-05581-DSF-GJS Document 143-2 Filed 08/30/21 Page 127 of 143 Page ID
                                                 #:2923




Document title: CoopFlaired font
                                                                                    pg. 126
Capture URL: https://fonts2u.com/coopflaired.font?ptext=CARTOON+CLASSICS
Capture timestamp (UTC): Mon, 13 Jul 2020 16:12:35 GMT                                          Page 2 of 3
             Case 2:20-cv-05581-DSF-GJS Document 143-2 Filed 08/30/21 Page 128 of 143 Page ID
                                                 #:2924




Document title: CoopFlaired font
                                                                                    pg. 127
Capture URL: https://fonts2u.com/coopflaired.font?ptext=CARTOON+CLASSICS
Capture timestamp (UTC): Mon, 13 Jul 2020 16:12:35 GMT                                          Page 3 of 3
Case 2:20-cv-05581-DSF-GJS Document 143-2 Filed 08/30/21 Page 129 of 143 Page ID
                                    #:2925




                                                           EXHIBIT 26
                                                                       pg. 128
Case 2:20-cv-05581-DSF-GJS Document 143-2 Filed 08/30/21 Page 130 of 143 Page ID
                                    #:2926
              Case 2:20-cv-05581-DSF-GJS Document 143-2 Filed 08/30/21 Page 131 of 143 Page ID
                                                  #:2927




Document title: Freestyle Script Bold Regular : Download For Free, View Sample Text, Rating And More On Fontsgeek.Com
                                                                                                                        pg. 130
Capture URL: http://fontsgeek.com/fonts/Freestyle-Script-Bold-Regular
Capture timestamp (UTC): Wed, 08 Jul 2020 23:26:23 GMT                                                                            Page 1 of 3
              Case 2:20-cv-05581-DSF-GJS Document 143-2 Filed 08/30/21 Page 132 of 143 Page ID
                                                  #:2928




Document title: Freestyle Script Bold Regular : Download For Free, View Sample Text, Rating And More On Fontsgeek.Com
                                                                                                                        pg. 131
Capture URL: http://fontsgeek.com/fonts/Freestyle-Script-Bold-Regular
Capture timestamp (UTC): Wed, 08 Jul 2020 23:26:23 GMT                                                                            Page 2 of 3
              Case 2:20-cv-05581-DSF-GJS Document 143-2 Filed 08/30/21 Page 133 of 143 Page ID
                                                  #:2929




Document title: Freestyle Script Bold Regular : Download For Free, View Sample Text, Rating And More On Fontsgeek.Com
                                                                                                                        pg. 132
Capture URL: http://fontsgeek.com/fonts/Freestyle-Script-Bold-Regular
Capture timestamp (UTC): Wed, 08 Jul 2020 23:26:23 GMT                                                                            Page 3 of 3
Case 2:20-cv-05581-DSF-GJS Document 143-2 Filed 08/30/21 Page 134 of 143 Page ID
                                    #:2930




                                                           EXHIBIT 27
                                                                       pg. 133
Case 2:20-cv-05581-DSF-GJS Document 143-2 Filed 08/30/21 Page 135 of 143 Page ID
                                    #:2931
              Case 2:20-cv-05581-DSF-GJS Document 143-2 Filed 08/30/21 Page 136 of 143 Page ID
                                                  #:2932




Document title: Eyeballs clipart pair eye, Picture #2669983 eyeballs clipart pair eye
                                                                                        pg. 135
Capture URL: https://webstockreview.net/image/eyeballs-clipart-pair-eye/2669983.html
Capture timestamp (UTC): Wed, 08 Jul 2020 23:25:38 GMT                                            Page 1 of 2
              Case 2:20-cv-05581-DSF-GJS Document 143-2 Filed 08/30/21 Page 137 of 143 Page ID
                                                  #:2933




Document title: Eyeballs clipart pair eye, Picture #2669983 eyeballs clipart pair eye
                                                                                        pg. 136
Capture URL: https://webstockreview.net/image/eyeballs-clipart-pair-eye/2669983.html
Capture timestamp (UTC): Wed, 08 Jul 2020 23:25:38 GMT                                            Page 2 of 2
Case 2:20-cv-05581-DSF-GJS Document 143-2 Filed 08/30/21 Page 138 of 143 Page ID
                                    #:2934




                                                           EXHIBIT 28
                                                                       pg. 137
Case 2:20-cv-05581-DSF-GJS Document 143-2 Filed 08/30/21 Page 139 of 143 Page ID
                                    #:2935
Case 2:20-cv-05581-DSF-GJS Document 143-2 Filed 08/30/21 Page 140 of 143 Page ID
                                    #:2936




                                                           EXHIBIT 29
                                                                       pg. 139
Case 2:20-cv-05581-DSF-GJS Document 143-2 Filed 08/30/21 Page 141 of 143 Page ID
                                    #:2937




                                                                                   pg. 140
Case 2:20-cv-05581-DSF-GJS Document 143-2 Filed 08/30/21 Page 142 of 143 Page ID
                                    #:2938




                                                           EXHIBIT 30
                                                                       pg. 141
Case 2:20-cv-05581-DSF-GJS Document 143-2 Filed 08/30/21 Page 143 of 143 Page ID
                                    #:2939




                                                                                   pg. 142
